

Exhibit 10.5
MASTER SALE-LEASEBACK AGREEMENT


THIS MASTER SALE-LEASEBACK AGREEMENT (this “Agreement”) dated November 3, 2017
(the “Effective Date”), by and between CARVANA, LLC, an Arizona limited
liability company, (hereinafter referred to as “Carvana”) and VMRE, LLC, a
Delaware limited liability company (hereinafter referred to as “VMRE”) (each a
“Party” and, collectively, the “Parties”).


R E C I T A L S


Carvana owns fee title or has a valid ground lease interest in certain real
property (each an “Existing Parcel” and, collectively, the “Existing Parcels”)
and, from time to time from and after the Effective Date, Carvana may identify
additional real property to be purchased or ground leased pursuant to the terms
and conditions set forth in this Agreement (each a “New Parcel” and collectively
the “New Parcels”).


Carvana has constructed improvements on each Existing Parcel (exclusive of any
USTs, the “Existing Improvements”) and intends to construct new or additional
improvements on some Existing Parcels and on each New Parcel (exclusive of any
USTs to be placed upon a New or Existing Parcel, the “New Improvements”), which
such Existing Improvements and New Improvements shall be used by Carvana for the
Permitted Operations (as defined below).


VMRE desires to purchase from Carvana, subject to the terms and conditions set
forth in this Agreement, the Existing Parcels and the Existing Improvements (an
Existing Parcel together with the Existing Improvements located thereon and any
New Improvements to be constructed thereon is defined herein as an “Existing
Property” and, collectively, as the “Existing Properties”). From time to time,
as Carvana identifies and acquires New Parcels and constructs New Improvements
thereon (a New Parcel, together with the New Improvements Constructed thereon,
is defined herein as a “New Property” and, collectively, as the “New
Properties”), VMRE desires to purchase such New Properties, subject to the terms
and conditions set forth in this Agreement.


Upon the closing of the purchase of each Property (as defined below) by VMRE,
VMRE (or its designee) and Carvana (“Carvana Lessee”) shall enter into an
Operator Lease (as defined below) pursuant to which VMRE (or its designee, as
landlord) shall lease the applicable Property to Carvana Lessee (as tenant) and
Guarantor shall enter into a Guaranty (as defined below) with respect to the
obligations of Carvana Lessee under such Operator Lease.
    
NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


Article 1. DEFINITIONS


“Additional Title Objections” means a title encumbrance and/or defect that
appears for the first time on an updated Title Commitment, or an updated Survey,
and was not created by or with the consent of VMRE, and is not acceptable to
VMRE.
“Affiliate” means any person or entity which directly or indirectly controls, is
under common control with, or is controlled by any other person or entity. For
purposes of this definition, “controls”, “under common control with” and
“controlled by” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such person or
entity, whether through ownership of voting securities or otherwise.
“Applicable Law” means all (i) statutes, laws, common law, rules, regulations,
ordinances, codes or other legal requirements of any Governmental Authority,
board of fire underwriters and similar quasi-governmental authority,




--------------------------------------------------------------------------------




including, without limitation, The Americans with Disabilities Act of 1990, as
amended from time to time, and any regulations and rules issued pursuant
thereto, and (ii) any judgment, injunction, order or other similar requirement
of any court or other adjudicatory authority, in each case to the extent the
person or Property in question is subject to the same.
“Assignment Agreement” means the assignment of Owner Licenses and Permits, Plans
and Specifications, Warranties and Miscellaneous Assets in a form agreed to in
writing by Carvana and VMRE.
“Budget” means the detailed budget with respect to New Improvements to be
constructed by Carvana, allocating the Purchase Price to specific items of Hard
Costs and Soft Costs and including a contingency line item, as the same may be
amended, modified or supplemented with the consent of VMRE to the extent the
such amendments, modifications, or supplements cause the initial Budget
(exclusive of land acquisition costs) to increase by more than 15%.
“Business” means the operation of retail or wholesale automobile sales or
leasing operation including, without limitation the sale of new or used
automobiles and the related inspection, repair, reconditioning, preparation,
storage, advertising for sale, display and/or marketing of new or used
automobiles.
“Business Day” means a day on which banks located in Phoenix, Arizona, are not
required or authorized to remain closed.
“Carvana Entities” means, collectively, Carvana, Carvana Lessee and any
Affiliate of Carvana or Carvana Lessee, each of which individually is a “Carvana
Entity”.
“Carvana’s Diligence Material” shall have the meaning set forth in Section 5.8.
“Closing” shall have the meaning set forth in Section 4.1.
“Closing Date” means the date on which a Closing occurs under Section 4.1.
“Code” means the United States Bankruptcy Code, 11 U.S.C. Sec. 101 et seq., as
amended.
“Completion Date” for any Property shall have the meaning given that term in the
Disbursement Agreement for that Property.
“Construction Consultant” means Fulcrum, LLC, an Arizona limited liability
company, or any other construction consultant, engineering firm, inspection
company or other consultant engaged by VMRE to (a) review the construction of
New Improvements, (b) advise as to the status of completion of such New
Improvements, (c) review the Budget, invoices, paid receipts, and invoices
related to the construction of New Improvements, (d) advise VMRE with respect to
Disbursements under the Disbursement Agreement, and (e) provide such other
construction consultant and advisory functions as VMRE deems reasonably
necessary.
“Conveyance Documents” means for any Property the Deed, the Bill of Sale and the
Assignment Agreement (if required).
“De Minimis Amounts” shall mean, with respect to any given level of Hazardous
Materials for a Property, that level or quantity of Hazardous Materials in any
form or combination of forms which does not constitute a violation of any
Environmental Laws and is customarily employed in, or associated with, similar
businesses located in the state in which the applicable Property is located.
“Deed” means that certain special or limited warranty deed (or other equivalent
thereof), as agreed to by Carvana and VMRE, whereby Carvana conveys to VMRE (or
in a subsequent repurchase or reconveyance transaction VMRE conveys




--------------------------------------------------------------------------------




to Carvana) marketable and indefeasible fee simple title to all of grantor’s
right, title and interest in and to the Real Property, subject only to the
Permitted Encumbrances.
“Development Activities” means the demolition and removal of any improvements
currently (as of the Closing Date) located at a Property, if any, and the
construction and development of the New Improvements on such Property.
“Disbursement Agreement” means a Construction and Disbursement Agreement in a
form agreed to in writing by VMRE and Carvana, to be executed by VMRE, Carvana
and Title Company at or prior to Closing, with respect to any Property requiring
the construction of New Improvements
“Environmental Condition” means any adverse condition with respect to soil,
surface waters, groundwaters, land, stream sediments, surface or subsurface
strata, ambient air and any environmental medium comprising or surrounding the
applicable Property, whether or not yet discovered, which is likely to or does
result in any damage, loss, cost, expense, claim, demand, order or liability to
or against Carvana (or its assignee hereunder), VMRE (or its designee or
assignee hereunder), or by any third party (including, without limitation, any
Governmental Authority), including, without limitation, any condition resulting
from the operation of Carvana's business and/or the operation of the business of
any other property owner or operator in the vicinity of the applicable Property
and/or any activity or operation formerly conducted by any person or entity on
or off the applicable Property.
“Environmental Laws” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law,
relating to protection of human health or the environment, relating to Hazardous
Materials, relating to liability for or costs of Remediation or prevention of
Releases or relating to liability for or costs of other actual or threatened
danger to human health or the environment. “Environmental Laws” includes, but is
not limited to, the following statutes, as amended, any successor thereto, and
any regulations promulgated pursuant thereto, and any state or local statutes,
ordinances, rules, regulations and the like addressing similar issues: the
Comprehensive Environmental Response, Compensation and Liability Act; the
Emergency Planning and Community Right-to-Know Act; the Hazardous Materials
Transportation Act; the Resource Conservation and Recovery Act (including but
not limited to Subtitle I relating to underground storage tanks); the Solid
Waste Disposal Act; the Clean Water Act; the Clean Air Act; the Toxic Substances
Control Act; the Safe Drinking Water Act; the Occupational Safety and Health
Act; the Federal Water Pollution Control Act; the Federal Insecticide, Fungicide
and Rodenticide Act; the Endangered Species Act; the National Environmental
Policy Act; and the River and Harbors Appropriation Act. “Environmental Laws”
also includes, but is not limited to, any present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law: conditioning transfer of property upon a negative declaration or
other approval of a Governmental Authority of the environmental condition of the
property; requiring notification or disclosure of Releases or other
environmental condition of the applicable Property to any Governmental Authority
or other person or entity, whether or not in connection with transfer of title
to or interest in property; imposing conditions or requirements in connection
with permits or other authorization for lawful activity; relating to nuisance,
trespass or other causes of action related to the applicable Property; and
relating to wrongful death, personal injury, or property or other damage in
connection with any physical condition or use of the applicable Property.
“Event of Default” has the meaning set forth in Section 9.1.
“ESA” means a Phase I environmental site assessment for a Property addressed to
VMRE which satisfies ASTM Standard E1527-13.
“Facility Cap” has the meaning set forth in Section 3.1.
“Facility Term” has the meaning set forth in Section 3.1.




--------------------------------------------------------------------------------




“Fee Property” means either an Existing Property or a New Property in which fee
simple title to the applicable real property is vested in a Carvana Entity or
which a Carvana Entity has an option or right to acquire such fee simple title.


“Governmental Authority” means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court or quasi-governmental
authority of the United States, the State or any political subdivision thereof.
“Ground Lease” means a ground lease of an applicable Property entered into by
Carvana or another Carvana Entity as ground lessee.
“Ground Sub-Lease” means a sub-lease of a Ground Lease in a form agreed to in
writing by Carvana and VMRE that will be by and between Carvana, as ground
sublessor, and VMRE as ground sublessee.
“Guarantor” means, Carvana Group, LLC.
 
“Guaranty” means an unconditional guaranty of payment and performance in the
form attached hereto as Exhibit A.
“Hard Costs” means the total of all costs and expenses, other than the Soft
Costs, relating to the development of a Property and the acquisition and
construction of the Improvements as identified in the Budget with respect to New
Improvements or as evidenced by documentation provided by Carvana to VMRE with
respect to Existing Improvements.
“Hazardous Materials” means (a) any toxic substance or hazardous waste,
substance, solid waste or related material, or any pollutant or contaminant;
(b) radon gas, asbestos in any form which is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment which contains
dielectric fluid containing levels of polychlorinated biphenyls in excess of
federal, state or local safety guidelines, whichever are more stringent, or any
petroleum product; (c) any substance, gas, material or chemical which is or may
be defined as or included in the definition of “hazardous substances,” “toxic
substances,” “hazardous materials,” hazardous wastes” or words of similar import
under any Environmental Laws; and (d) any other chemical, material, gas or
substance the exposure to or release of which is or may be prohibited, limited
or regulated by any Governmental Authority that asserts or may assert
jurisdiction over the Property or the operations or activity at the Property, or
any chemical, material, gas or substance that does or may pose a hazard to the
health and/or safety of the occupants of the Property or the owners and/or
occupants of property adjacent to or surrounding the Property.
“Improvements” has the meaning set forth in Section 2.1.2.
“Insolvency Event” means (a) a person’s (i) failure to generally pay its debts
as such debts become due; (ii) admitting in writing its inability to pay its
debts generally; or (iii) making a general assignment for the benefit of
creditors; (b) any proceeding being instituted by or against any person
(i) seeking to adjudicate it a bankrupt or insolvent; (ii) seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency,
or reorganization or relief of debtors; or (iii) seeking the entry of an order
for relief or the appointment of a receiver, trustee, or other similar official
for it or for any substantial part of its property, and in the case of any such
proceeding instituted against any such Person, either such proceeding shall
remain undismissed for a period of 90 days or any of the actions sought in such
proceeding shall occur; or (c) any Person taking any corporate or other formal
action to authorize any of the actions set forth above in this definition.
“Inspection Period Commencement Date” means the date on which Carvana delivers
to VMRE Carvana’s Diligence Materials items 1 through 4 (inclusive) of Schedule
2.8 hereof with respect to a Property.
“Inspection Period Expiration Date” means the date which is forty (40) days
after the Inspection Period Commencement Date.




--------------------------------------------------------------------------------




“Inspections” means, with respect to any Property, any investigations, tests
and/or due diligence activities conducted by VMRE or any of its agents,
representatives, attorneys, independent contractors, advisors, architects,
contractors, subcontractors, engineers and/or designees that VMRE deems
necessary and reasonably appropriate, in VMRE’s sole discretion, to evaluate the
Property in connection with this Transaction; provided, however, if VMRE
requires access to such Property to conduct Inspections, (x) the Inspection will
be conducted during normal business hours, and (y) will not unreasonably
interfere with Carvana’s business operations; and provided further that VMRE may
not conduct a Phase II investigation without Carvana’s consent unless the ESA
recommends same.
“Land” has the meaning set forth in Section 2.1.1.
“Lease Proof of Insurance” means insurance certificates, in form and substance
satisfactory to VMRE, that evidence and confirm the insurance coverages, limits
and policies required to be carried by Carvana Lessee pursuant to the terms of
the Operator Lease and the Disbursement Agreement, as appropriate, currently
exist and are in full force and effect.
“Leasehold Property” means either an Existing Property or a New Property that is
subject to a Ground Lease in which Carvana is the ground lessee.


“Lien(s)” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of any financing statement under
the Uniform Commercial Code or comparable law of any jurisdiction).
“Non-Foreign Seller Certificate” means the certificate delivered by Carvana
prior to or on the Closing Date in the form attached hereto as Exhibit B.
“Miscellaneous Assets” has the meaning set forth in Section 2.1.7.
“Operator Lease” means the lease agreement (or sublease agreement, as
applicable) for a Property substantially in a form agreed to in writing by
Carvana and VMRE.
“Other Agreements” means, collectively, all agreements and instruments now or
hereafter entered into between, among or by (1) any of the Carvana Entities,
and, or for the benefit of, (2) any of the VMRE Entities, including, without
limitation, leases and guaranties, but excluding the Operator Leases and all
other agreements executed pursuant to this Agreement.
“Owner Licenses and Permits” has the meaning set forth in Section 2.1.3.
“Owner’s Title Policy” means the owner’s or leasehold policy of title insurance
for a Property to be issued based on a Title Commitment in the manner set forth
in Section 5.1(d) of this Agreement.
“Permitted Exceptions” means those recorded easements, restrictions, liens and
encumbrances set forth as exceptions in the title insurance policy issued with
respect to any applicable Property by Title Company to VMRE and approved by VMRE
as set forth in this Agreement.
“Permitted Operations” has the meaning set forth in Section 3.1.
“Plans and Specifications” has the meaning set forth in Section 2.1.4.
“Property” or “Properties” has the meaning set forth in Section 2.1.




--------------------------------------------------------------------------------




“Property Appreciation Payment” means an amount payable to VMRE to compensate
VMRE for the appreciation to the value of the Properties during the Facility
Term which such amount or rate shall be agreed upon by VMRE and Carvana prior to
the Closing of each Property and shall be reflected in the applicable Operator
Lease.
“Property Event of Default” means an Event of Default (i) of the types described
in Sections 9.1(a) through (e), inclusive, that occurs with respect to a
Property (the “Defaulted Property”), including information and/or
representations and warranties specific to the Defaulted Property contained in
this Agreement or any applicable Transaction Document being false or misleading
in any material respect, or (ii) as described in Section 6.01 of the applicable
Disbursement Agreement (excluding the Event of Default described in Section
6.01(h) thereof).
“Purchase Facility Fee” has the meaning set forth in Section 3.3.
“Purchase Price” means the amount calculated under the terms of Section 3.2.
“Real Property” has the meaning set forth in Section 2.1.2.
“Recognition Agreement” means a recognition and non-disturbance agreement, in
substantially a form agreed to in writing by Carvana and VMRE, with respect to a
Ground Lease, entered into by and among VMRE, Carvana and the lessor under the
applicable Ground Lease.
“Regulated Substances” means “petroleum” and “petroleum-based substances” or any
similar terms described or defined in any Hazardous Materials Laws and any
applicable federal, state, county or local laws applicable to or regulating
USTs.
“Release” means any presence, release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Materials.
“Remediation” means any response, remedial, removal, or corrective action, any
activity to cleanup, detoxify, decontaminate, contain or otherwise remediate any
Hazardous Material, any actions to prevent, cure or mitigate any Release, any
action to comply with any Environmental Laws or with any permits issued pursuant
thereto, any inspection, investigation, study, monitoring, assessment, audit,
sampling and testing, laboratory or other analysis, or any evaluation relating
to any Hazardous Materials.
“Retained Liabilities” has the meaning set forth in Section 2.3.
“Seller’s Historical Documents” means, collectively, the following items, to the
extent they are in Carvana’s possession or control, that relate to the
ownership, leasing, construction, operation and/or maintenance of each Property:
(a)
plans, specifications, elevations, drawings and engineering reports;

(b)
surveys;

(c)
environmental materials or reports (e.g. historical phase I and phase II
environmental investigation reports);

(d)
material permits, variances and approvals obtained by Carvana (or Carvana’s
Affiliate or designee) in connection with the Development Activities;

(e)
owner policies of title insurance;

(f)
guaranties and warranties with regard to each Property;

(g)
a copy of the most current tax bills;

(i)
financial statements prepared with respect to a Property, if available;

(j)
any other material agreements relating to and necessary to ownership or
management of the Property, together with all assignments, amendments and/or
modifications thereto; and

(k)
other material documents, materials and/or information as reasonably requested
by VMRE.





--------------------------------------------------------------------------------






“Soft Costs” means certain fees, costs and expenses relating to the acquisition,
design and development of a Property including the construction of the
Improvements (as identified in the Budget as soft costs with respect to a
Property or as evidenced by documentation provided by Carvana to VMRE with
respect to Existing Properties), including, without limitation, the cost of
title insurance, the reasonable external attorneys’ fees of Carvana, the cost of
surveys, stamp taxes, transfer taxes, disbursement fees, escrow and recording
fees and the reasonable fees and expenses of Carvana’s architect, which, with
respect to Improvements, shall be approved as to category and amount by VMRE in
its sole discretion to the extent such fees, costs and expenses exceed the
aggregate amount of Soft Costs shown in the Budget, after taking into
consideration the 15% contingency set forth in the Budget.
“State” means the applicable state in which a Property is located.
“Threatened Release” means a substantial likelihood of a Release which requires
action to prevent or mitigate damage to the soil, surface waters, groundwaters,
land, stream sediments, surface or subsurface strata, ambient air or any other
environmental medium comprising or surrounding the Property which may result
from such Release.
“Title Commitment” means a current commitment for title insurance (owner’s
policy or leasehold policy, as applicable) with respect to the Property, issued
by Title Company, to VMRE on ALTA 2006 Standard Form in the amount of the
Purchase Price.
“Title Company” means First American Title Insurance Company, whose address is
2425 East Camelback Road, Suite 300, Phoenix, Arizona 85016 or any other
alternative title insurance company or agency selected by VMRE.
“Title Company Affidavit” means an affidavit as to debts, liens and
parties-in-possession, or other similar type of affidavit, in a form sufficient
for the Title Company to issue to VMRE the Owner’s Title Policy, together with
such additional affidavits, documents, indemnities and undertakings as may be
reasonably required by Title Company to allow for the deletion of any mechanics’
lien exceptions and/or other standard exceptions from the Owner’s Title Policy.
“Transactions” means the transaction contemplated by this Agreement including
the purchase and sale of the Properties in accordance with the terms,
provisions, covenants and conditions contained within this Agreement.
“Transaction Costs” means, collectively, and any reasonable out‑of‑pocket costs
and reasonable expenses incurred in connection with the Transaction and/or any
Closing (whether or not the Transaction closes) including, but not limited to,
amounts incurred in connection with obtaining any of the following items: Title
Commitment, Survey, ESA (Phase II, if applicable), Zoning Evidence, Title
Company escrow fee, recording costs, taxes and related charges imposed on
conveyances of real property (e.g. transfer taxes, documentary stamp taxes,
intangibles taxes, mortgage taxes, leasehold taxes, privilege taxes, etc., but
expressly excluding any taxes imposed on the gross income of a party, etc.),
Owner’s Title Policy and endorsements thereto reasonably requested by VMRE
(which shall be issued at the simultaneous issue rate if such rate is available
from the Title Company), local law charges, and professional advisors fees (e.g.
legal, accounting, and other similar types of professional advisors) including,
without limitation VMRE’s attorneys’ fees and all fees and costs related to
VMRE’s engagement of the Construction Consultant.
“Transaction Documents” means, collectively and only if applicable, the
following documents: this Agreement and each Operator Lease, Guaranty,
Disbursement Agreement, Deed, Ground Sub-Lease, Recognition Agreement, Bill of
Sale, Assignment Agreement, Non-Foreign Seller Certificate, Lease Proof of
Insurance, and any and all documents referenced in this Agreement or any of the
Transaction Documents, as well as such other documents, instruments and
certificates (including, without limitation, an owner’s title affidavit, owner’s
gap indemnity and an indemnity with respect any mechanic’s and materialmen’s
liens) as are reasonably requested by VMRE and/or the Title Company.
“Transaction Term” means the later of (a) the date which is the fifteenth (15th)
anniversary of the Effective Date and (b) the date upon which Carvana has
repurchased all of the Properties sold to VMRE pursuant to the Transaction.




--------------------------------------------------------------------------------




“UCC-1 Financing Statements” means such UCC-1 Financing Statements as VMRE shall
require to be executed and delivered by Carvana with respect to the transactions
contemplated by this Agreement.
“USTs” means any one or combination of tanks and associated product piping
systems used in connection with storage, dispensing and general use of Regulated
Substances.
“Valuations” means appraisals, brokers’ opinions of value, current site
inspections and/or valuations of any kind with respect to a Property.
“VMRE Entities” means, collectively, VMRE and any Affiliate of VMRE.
“VMRE’s Title Objections” means for any Property VMRE’s initial written
notification to Carvana and the Title Company of VMRE’s objection(s) to any
exceptions or other matters shown on the Title Commitment or the Survey.
“Warranties” has the meaning set forth in Section 2.1.5.
“Warranty Claims” has the meaning set forth in Section 2.1.6.
“Zoning Evidence” means a zoning report that certifies, among other things,
whether the applicable Property complies with all zoning ordinances of the
Governmental Authority having jurisdiction over such Property and, if such
Property does not comply, identifies the areas of non-compliance.


Article II. THE PROPERTY AND THE TRANSACTION


2.1    The Property. Subject to the terms set forth in this Agreement, Carvana
shall sell, convey, transfer, assign and deliver to VMRE, and VMRE shall
purchase and accept from Carvana, all of Carvana’s right, title and interest in
and to each Existing Property and each New Property, including Leasehold
Properties, selected by Carvana, together with all assets, rights and interests
set forth in this Section 2.1 and Section 2.2 (each, individually a “Property”
and collectively, the “Properties”):


2.1.1    Land. With respect to a Fee Property, fee simple title in and to the
land (subject to Permitted Exceptions), together with all appurtenant easements
and any other rights and interests appurtenant thereto (the “Land”);


2.1.2    Improvements. With respect to any Property, all of Carvana’s or other
Carvana Entity’s interest in and to buildings, structures and improvements
located on or affixed to the Land on a Fee Property or located on a Leasehold
Property and all fixtures on the Land or Leasehold Property which constitute
real property under Applicable Law including all Existing Improvements and New
Improvements, as such New Improvements may be conveyed from time to time
pursuant to the terms of this Agreement but excluding all USTs presently or
hereafter located on such Land (the “Improvements”; the Land and the
Improvements are referred to collectively herein as the “Real Property”);


2.1.3    Owner Licenses and Permits. All licenses, permits, consents,
authorizations, approvals, registrations and certificates issued by any
Governmental Authority with respect to the operation of the Land, Improvements
or both, or the construction or operation of the Land, Improvements or both,
that are required by Applicable Law to be held in the name of the owner of the
Real Property (the “Owner Licenses and Permits”), together with any deposits
made by Carvana (or the applicable Carvana Entity) thereunder, to the extent
such Owner Licenses and Permits and deposits are transferable, or the consent
for such transfer is obtained; “Owner Licenses and Permits” expressly excludes
those licenses, permits, consents, authorizations, approvals, registrations and
certificates to the extent related to the operation by Carvana of the Business;




--------------------------------------------------------------------------------






2.1.4    Plans and Specifications. All of Carvana’s plans and specifications,
blue prints, architectural plans, engineering diagrams and similar items which
relate to the Real Property (the “Plans and Specifications” (and Carvana shall
deliver to VMRE a consent to such assignment from the applicable architect or
engineer in a form agreed to in writing by Carvana and VMRE), which shall not be
construed to include intellectual property, trade secrets or other proprietary
rights which are otherwise identified by Carvana as “Excluded Assets”);


2.1.5    Warranties. All warranties and guaranties with respect to the
Improvements (the “Warranties”), to the extent such Warranties are transferable,
or the consent for such transfer is obtained;


2.1.6    Warranty Claims. Any rights held by Carvana to receive or recover
property, debt, or damages on a cause of action, including rights to
indemnification, damages or claims for breach of warranty whether pending or not
or any other event or circumstance, judgments, settlements, and proceeds from
judgments and settlements, to the extent arising out of a breach of the
Warranties (“Warranty Claims”);


2.1.7    Other Assets. All of Carvana’s interest in the General Contract (as
defined in the applicable Disbursement Agreement, including a consent to such
assignment from the applicable General Contractor in a form agreed to in writing
by Carvana and VMRE) and all other property, assets, rights or interests owned
and assignable or held and assignable by Carvana which are necessary to the
ownership of the Land, Improvements, Licenses and Permits, Plans and
Improvements, Warranties or Warranty Claims (the “Miscellaneous Assets”).
Notwithstanding the foregoing, Miscellaneous Assets shall not be construed to
include any Excluded Assets.


2.2    Ground Leased Properties. Subject to the terms set forth in this
Agreement, Carvana or another Carvana Entity (as ground sub-lessor) (the
"Carvana Sublessor") shall enter into a Ground Sub-Lease with respect to each
Leasehold Property and shall sell, convey, transfer, assign and deliver to VMRE,
and VMRE shall purchase and accept from the Carvana Sublessor, all of Carvana
Sublessor’s right, title and interest in and to the Improvements located on each
Leasehold Property including all Existing Improvements and New Improvements, as
such New Improvements may be conveyed from time to time pursuant to the terms of
this Agreement; such conveyance shall include the Owner Licenses and Permits,
Plans and Specifications, Warranties, Warranty Claims and Miscellaneous Assets
related to such Leasehold Property.


2.3    Retained Liabilities. At Closing, Carvana shall retain all Liabilities
with respect to each Property and the Business, with respect to all matters
arising both prior to, on, and subsequent to, the applicable Closing Date (the
“Retained Liabilities”). This Section 2.3 shall survive each Closing and shall
survive the termination of this Agreement.


2.4    Lease-Back. With respect to each Property acquired by VMRE under the
terms of this Agreement and any assets in connection therewith, VMRE shall lease
(or sub-lease, as applicable) the Property to Carvana Lessee pursuant to an
Operator Lease.


2.5    Guaranty. Guarantor shall execute and deliver a Guaranty with respect to
each Operator Lease entered into by Carvana Lessee.


2.6    Transaction Costs. Carvana agrees to pay and shall be responsible for all
Transaction Costs related to this Transaction including, without limitation in
any way, the fees and costs of VMRE’s attorneys and the Construction Consultant.
This Section 2.6 shall survive each Closing and shall survive the termination of
this Agreement.






--------------------------------------------------------------------------------




2.7    Transaction Term. If this Agreement has not otherwise terminated or
expired prior to such date, this Agreement shall terminate as of the expiration
of the Transaction Term, except as to any matters which are expressly intended
to survive.




Article III. PURCHASE FACILITY AND PURCHASE PRICE


3.1    Purchase Facility. Commencing as of the Effective Date and continuing
through the second anniversary of the Effective Date (the “Facility Term”), and
subject to the terms of this Agreement, VMRE shall purchase Properties from
Carvana from time to time, provided, that at no time during the Facility Term
will the aggregate amount of the Purchase Price for the Properties purchased by
VMRE exceed $75,000,000 (the “Facility Cap”). Additionally, the sum of the
aggregate amount of the Purchase Price of the Properties purchased by VMRE and
the amount not yet disbursed under Budgets approved pursuant to the applicable
Disbursement Agreements shall not exceed (x) $100,000,000 during the period from
the Effective Date until the 1st anniversary of the Effective Date and (y)
$85,000,000 during the period after the 1st anniversary of the Effective Date
until the expiration of the Facility Term. The Properties to be purchased by
VMRE shall be limited to (a) Properties used by Carvana in the operation of
Carvana’s Business related to the fulfilling of the purchases of automobiles by
customers utilizing automobile “vending machines” and (b) one non-vending
machine Property related to the operation of Carvana’s Business of inspecting,
repairing, reconditioning and storing vehicles (the “Permitted Operations”). To
the extent that any Property is repurchased from VMRE during the Facility Term
pursuant to Section 3.5, the amount paid to VMRE (but not exceeding the Purchase
Price) (x) shall not be included in any calculation of the aforementioned
$100,000,000 or $85,000,000 limitations set forth in this Section 3.1 and (y)
may be reallocated to permit the purchase of additional Properties and/or
Improvements during the Facility Term up to, but not exceeding, the Facility
Cap.


3.2    Property Purchase Price. In connection with the Purchase of a Property,
VMRE agrees to pay the Purchase Price (as defined in this Section) for such
Property. The purchase price paid for a Property (the “Purchase Price”) shall be
determined as follows:


3.2.1    With respect to a Fee Property, the Purchase Price shall be one hundred
percent (100%) of the actual cost of the amount paid by Carvana to purchase the
Land, which shall be funded at Closing under this Agreement, plus one hundred
percent (100%) of the actual costs incurred by Carvana with respect to the
construction of the Improvements (whether New Improvements or Existing
Improvements), including all Hard Costs and Soft Costs (but no internal
management fee or administrative costs incurred by Carvana or otherwise), which
shall be funded pursuant to the applicable Disbursement Agreement, which such
amount shall be subject to VMRE’s confirmation, review and approval if such
aggregate amount for Property exceeds the applicable Budget (excluding land
acquisition costs) after taking into consideration the 15% contingency set forth
in the Budget; provided that Improvements constructed after the applicable
Closing shall be funded pursuant to the applicable Disbursement Agreement, and
all other Improvements shall be funded pursuant to this Agreement;


3.2.2    With respect to a Leasehold Property, the Purchase Price shall be one
hundred percent (100%) of the actual costs incurred by Carvana with respect to
the construction of the Improvements (whether New Improvements or Existing
Improvements), including all Hard Costs and Soft Costs (but no internal
management fee or administrative costs incurred by Carvana or otherwise) which
such amount shall be subject to VMRE’s confirmation, review and approval if such
aggregate amount exceeds the applicable Budget after taking into consideration
the 15% contingency set forth in the Budget; provided that Improvements
constructed after the applicable Closing shall be funded pursuant to the
applicable Disbursement Agreement, and all other Improvements shall be funded
pursuant to this Agreement.










--------------------------------------------------------------------------------




3.3    Purchase Facility Fee. Carvana shall pay to VMRE, on the Effective Date,
a purchase facility fee in the amount of [***] of the amount of the Facility Cap
(the “Purchase Facility Fee”). The Purchase Facility Fee constitutes VMRE’s
underwriting, site assessment, valuation and processing fees and such Purchase
Facility Fee shall be deemed fully earned upon the Effective Date and is not
refundable. Carvana’s obligation to pay the Purchase Facility Fee shall be an
obligation separate and apart from Carvana’s obligation to pay Transaction Costs
under this agreement.


3.4    Reserved.


3.5    Repurchase Option. At any time during the term of any Operator Lease,
Carvana may elect to repurchase a Property sold to VMRE pursuant to this
Agreement. The purchase price for such repurchase (the “Repurchase Price”) shall
be calculated in the manner set forth in Section 3.2 above, plus (x) any and all
Purchase Price disbursements made under a Disbursement Agreement for such
applicable Property, (y) any amounts added to or subtracted from the Repurchase
Price pursuant to the Operator Lease, and (z) any and all amounts paid by VMRE
with regard to such Property pursuant to VMRE’s lease or ownership of the
Property during VMRE’s ownership of such Property. The conveyance of a Property
made pursuant to this repurchase option shall be made by VMRE, “AS IS, WHERE IS
AND WITH ALL FAULTS” as of the date Carvana exercises its option, without
representation or warranty except as may be expressly provided in the conveyance
documents to be delivered by VMRE which shall be in substantially the same form
as the Conveyance Documents entered into with respect to VMRE’s purchase of such
Property. Additionally, such conveyance shall be subject to (i) all applicable
Permitted Exceptions related to the Property, (ii) all other new easements,
liens or encumbrances entered into during VMRE’s ownership of the Property, but
excluding only any new easements, liens or encumbrances created or entered into
by VMRE during VMRE’s ownership which (a) have not been requested by Carvana and
(b) have been entered into without Carvana’s consent, which consent may not be
unreasonably withheld, unless in either case (a) or (b) such new easements,
liens, or encumbrances do not unreasonably interfere with Carvana’s operations
at the Property, and (iii) any mechanic’s and materialmen’s liens related to
Carvana’s construction of the Improvements. Upon the reconveyance of a Property
made under this Section 3.5, any Ground Sub-Lease related to the applicable
Property shall terminate as of the date of such repurchase and reconveyance and
Carvana agrees to execute any instrument or agreement reasonably requested by
VMRE for purposes of terminating the applicable Ground Sub-Lease. In connection
with the repurchase of the Property under this Section 3.5, VMRE shall not be
required to provide or deliver any indemnification or affidavit to Carvana or to
any title company with respect to mechanic’s or materialmen’s liens related to
or resulting from Carvana’s construction activities on the Property.


































[***]
Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission. 







--------------------------------------------------------------------------------




3.6    Put Option. At any time from and after the date which is sixty (60) days
prior to the expiration of the Facility Term, VMRE shall have a put option (the
“Put”), pursuant to which VMRE may (but shall not be required to) require
Carvana to repurchase from VMRE any Property sold to VMRE pursuant to this
Agreement. Upon written notice from VMRE exercising the Put with respect to a
Property, Carvana shall have a period of sixty (60) days to repurchase the
Property at the Repurchase Price. If Carvana fails to repurchase the Property
within the 60-day period provided in the foregoing sentence, such failure shall
be deemed an Event of Default under the Operator Lease and rent shall accrue
under such Operator Lease at rate equal to the Holdover Rent (as defined in the
Operator Lease). The conveyance of the Property made pursuant to a Put shall be
made by VMRE, “AS IS, WHERE IS AND WITH ALL FAULTS” as of the date VMRE
exercises it’s the Put, without representation or warranty except as may be
expressly provided in the conveyance documents to be delivered by VMRE which
shall be in substantially the same form as the Conveyance Documents entered into
with respect to VMRE’s purchase of such Property. Additionally, such conveyance
shall be subject to (i) all applicable Permitted Exceptions related to the
Property, (ii) all other new easements, liens or encumbrances entered into
during VMRE’s ownership of the Property, but excluding only any new easements,
liens or encumbrances created or entered into by VMRE during VMRE’s ownership
which (a) have not been requested by Carvana and (b) have been entered into
without Carvana’s consent, which consent may not be unreasonably withheld,
unless in either case (a) or (b) such new easements, liens, or encumbrances do
not unreasonably interfere with Carvana’s operations at the Property, and (iii)
any mechanic’s and materialmen’s liens related to Carvana’s construction of the
Improvements. Upon the reconveyance of a Property made under this Section 3.6,
any Ground Sub-Lease related to the applicable Property shall terminate as of
the date of such repurchase and reconveyance and Carvana agrees to execute any
instrument or agreement reasonably requested by VMRE for purposes of terminating
the applicable Ground Sub-Lease. In connection with the repurchase of the
Property under this Section 3.6, VMRE shall not be required to provide or
deliver any indemnification or affidavit to Carvana or to any title company with
respect to mechanic’s or materialmen’s liens related to are resulting from
Carvana’s construction activities on the Property.


Article IV. PURCHASE OF THE PROPERTY
    
4.1    Closing Date. The purchase and sale of a Property shall be closed (the
“Closing”) within five (5) Business Days following the later of (a) the
Inspection Period Expiration Date and the satisfaction of all of the terms and
conditions contained herein related to such property and (b) Seller’s delivery
of those documents set forth in Section 7.1(a), but in no event shall any
Closing occur after the expiration of the Facility Term.


4.2    Purchase Price.    On a Closing Date, the Purchase Price for a Property
(determined as set forth in Section 3.2), as adjusted pursuant to this
Agreement, shall be paid by VMRE to Carvana (through the Title Company, as
escrow agent) in immediately available United States funds pursuant to, among
other things, separate Closing Settlement Statements executed and delivered by
VMRE and Carvana, respectively.


4.3    Closing.    VMRE has ordered (or Carvana has ordered on VMRE’s behalf) a
title insurance commitment for the Property from Title Company. Prior to the
Closing Date, the parties hereto shall deposit with Title Company all documents
and moneys necessary to comply with their obligations under this Agreement.
Title Company shall not cause the transaction to close unless and until it has
received written instructions from the Parties to do so. All Transaction Costs
shall be borne by Carvana, including, without limitation, the cost of title
insurance, the attorneys' fees and expenses of Carvana, reasonable attorneys'
fees and out-of-pocket expenses incurred by VMRE and the fees related to the
Construction Consultant. All real and personal property and other applicable
taxes and assessments and other charges relating to a Property which are due and
payable on or prior to the Closing Date, as well as such taxes and assessments
due and payable subsequent to the Closing Date but which Title Company requires
to be paid at Closing as a condition to the issuance of the title insurance
policy described in Section 5.1, shall be paid by Carvana at or prior to the
Closing; and all other taxes and assessments shall be paid by Carvana Lessee in
its capacity as lessee (or sublessee, as applicable) under the Operator Lease in
accordance with the terms of the Operator Lease. The applicable Transaction
Documents shall be dated as of the Closing Date.






--------------------------------------------------------------------------------




Carvana and VMRE hereby agree to employ Title Company to act as escrow agent in
connection with the Transactions. Carvana and VMRE will deliver to Title Company
all documents, pay to Title Company all sums and do or cause to be done all
other things necessary or required by this Agreement, in the reasonable judgment
of Title Company, to enable Title Company to comply herewith and to enable any
title insurance policy provided for herein to be issued. Title Company is
authorized to pay, from any funds held by it for VMRE’s or Carvana's respective
credits all amounts necessary to procure the delivery of such documents and to
pay, on behalf of VMRE and Carvana, all charges and obligations payable by them,
respectively. Carvana will pay all charges payable to Title Company. Title
Company is authorized, in the event any conflicting demand is made upon it
concerning these instructions or the escrow, at its election, to hold any
documents and/or funds deposited hereunder until an action shall be brought in a
court of competent jurisdiction to determine the rights of VMRE and Carvana or
to interplead such documents and/or funds in an action brought in any such
court. Deposit by Title Company of such documents and funds, after deducting
therefrom its charges and its expenses and attorneys' fees incurred in
connection with any such court action, shall relieve Title Company of all
further liability and responsibility for such documents and funds. Title
Company's receipt of this Agreement and opening of an escrow pursuant to this
Agreement with respect to a Property shall be deemed to constitute conclusive
evidence of Title Company's agreement to be bound by the terms and conditions of
this Agreement pertaining to Title Company. Disbursement of any funds shall be
made by Federal wire transfer. Title Company is authorized to act upon any
statement furnished by the holder or payee, or a collection agent for the holder
or payee, of any lien on or charge or assessment in connection with a Property,
concerning the amount of such charge or assessment or the amount secured by such
lien without liability or responsibility for the accuracy of such statement. The
employment of Title Company as escrow agent shall not affect any rights of
subrogation under the terms of any title insurance policy issued by Title
Company in favor of VMRE or Carvana.


Section 4.4    Prorations. Except to the extent payable by the Tenant under the
Operator Lease, insurance, taxes, special assessments, utilities or any other
costs related to a Property shall be prorated between VMRE and Carvana as of the
Closing Date of the initial purchase by VMRE or any subsequent repurchase by
Carvana. For all periods prior to the Closing Date, Carvana represents and
warrants to VMRE that Carvana has paid (or will pay, to the extent payment is
not yet due) all state and local income, franchise, and other taxes (and any
applicable interest or penalties) imposed upon, or payable by, Carvana in the
state where the Property is located and VMRE will not inherit any liability
associated with “successor liability laws”. Carvana shall be responsible for
delivering to the Title Company such indemnifications as may be required by the
Title Company to insure indefeasible fee simple title to the Property free and
clear of any and all such taxes. Carvana shall indemnify, defend and hold
harmless VMRE of and from any claims, demands and causes of action asserted
against VMRE as a result of a breach of the foregoing representation and
covenant. Such indemnification obligation shall survive the Closing.


Section 4.5    Lease of Property; Guaranty; Disbursement Agreement. As of each
Closing, VMRE and Carvana Lessee shall execute an Operator Lease for the
Property, pursuant to which VMRE shall, from and after the Closing, lease the
Property to Carvana Lessee. The rent payable under each Operator Lease related
to a Fee Property shall be determined by VMRE based on the Purchase Price for
the applicable Property and a rate of return or “cap rate” in an amount to be
agreed upon by VMRE and Carvana prior to the applicable Closing and reflected in
the applicable Operator Lease. The rent payable under each Operator Lease
related to a Leasehold Property shall be determined by VMRE as the sum of (a)
all rent and other amounts payable under the applicable Ground Lease and (b) an
amount determined by VMRE based on the Purchase Price for the Leasehold Property
and a rate of return or “cap rate” in an amount agreed upon by Carvana and VMRE
prior to the applicable Closing. The term of the Operator Lease shall be fifteen
(15) years subject to early termination rights as set forth in the Operator
Lease. Guarantor shall execute and deliver the Guaranty with respect to the
Operator Lease for the applicable Property. If New Improvements will be
constructed upon a Property, VMRE, Carvana and Title Company shall execute and
deliver a Disbursement Agreement with respect to such Property.


Section 4.6    Development Activities. If New Improvements will be constructed
upon a Property, the Operator Lease and the Disbursement Agreement shall provide
for the following:






--------------------------------------------------------------------------------




(a)    Carvana Lessee shall undertake the Development Activities with respect to
the Property pursuant to plans and specifications provided by Carvana Lessee and
approved by VMRE prior to Closing as set forth in this Agreement; promptly after
Closing, Carvana Lessee shall commence and diligently complete the Development
Activities;
(b)    VMRE, as landlord under the Operator Lease, shall disburse to Carvana
Lessee amounts related to certain costs and expenses for the Development
Activities, all as expressly provided by and in accordance with the terms of the
Operator Lease and the Disbursement Agreement; in no event shall VMRE’s
obligation to disburse amounts to Carvana for Development Activities exceed the
"Maximum Investment Amount" set forth in the applicable Disbursement Agreement;
(c)    Carvana Lessee shall be responsible for payment of rent and additional
rent (including, without limitation, insurance and real property taxes) with
respect to the Property as described in the Operator Lease; and
(d)    upon each disbursement to Carvana Lessee by VMRE with respect to the
Development Activities, Carvana Lessee’s obligation to pay rent to VMRE under
the Operator Lease shall increase as described in the Operator Lease and the
Disbursement Agreement.
Section 4.7    Integrated Transaction.    The conveyance of the Property by
Carvana to VMRE, the execution and delivery of the Operator Lease by VMRE and
Carvana Lessee, the execution and delivery of the Guaranty by the Guarantor, the
execution and delivery of the Disbursement Agreement by VMRE and Carvana Lessee
(if applicable), the disbursement by VMRE to Carvana Lessee under the
Disbursement Agreement, the completion of the Development Activities by Carvana
Lessee (if applicable) with respect to each Property and the conveyance of New
Improvements by Carvana Lessee to VMRE (if applicable) with respect to each
Property under the terms of this Agreement are not severable and shall be
considered a single integrated transaction. The provisions of this Section 4.7
shall survive each Closing and shall survive the termination of this Agreement.




Article V. DUE DILIGENCE


Section 5.1    Title Insurance.


(a)    Title Company. The Title Company shall be employed by Carvana and VMRE to
act as escrow closing agent in connection with the Transactions. Subject to
VMRE’s written instructions and any written instructions from Carvana, this
Agreement shall be used as instructions to the Title Company, as escrow agent
with respect to any Closing, which may provide its standard conditions of
acceptance of escrow; provided, however, that in the event of any inconsistency
between such standard conditions of acceptance and the terms of this Agreement,
the terms of this Agreement shall prevail. With respect to any Closing, Carvana
shall be entitled to a Butler Rebate and/or any reissue rates as allowed in any
applicable State for the issuance of an Owner’s Title Policy and the Lender’s
Title Policy (if any).


(b)    Title Company Actions. The Title Company is authorized to pay, at each
Closing, from any funds held by it for VMRE’s and/or Carvana’s respective
credit, all amounts necessary to procure the delivery of the Transaction
Documents and to pay, on behalf of VMRE and Carvana, all charges and obligations
payable by them hereunder, respectively. VMRE and Carvana will pay to the Title
Company all charges payable by them. The Title Company shall not close the
Transaction with respect to any Property unless and until it receives separate
written instructions from each of VMRE and Carvana. The Title Company is
authorized, in the event any conflicting demand is made upon the Title Company
and memorialized in either VMRE’s or Carvana’s written instructions, at its
election, to hold any documents and/or funds deposited hereunder until




--------------------------------------------------------------------------------




an action shall be brought in a court of competent jurisdiction to determine the
rights of VMRE and Carvana or to interplead such documents and/or funds in an
action brought in any court of competent jurisdiction.
 
(c)    Title Commitment. With respect to any Property Carvana desires to sell to
VMRE and VMRE desires to purchase from Carvana, VMRE shall order a Title
Commitment. Upon receipt, the Title Company shall forward a copy of the Title
Commitment to VMRE and to Carvana. In addition to the title Commitment, Carvana
shall deliver to VMRE a copy of any existing title policy for the applicable
Property.


(d)    VMRE’s Title Objections.


(i)    Within ten (10) days after VMRE’s receipt of the later of the Title
Commitment (including legible copies of all title exceptions listed therein),
Zoning Evidence (if ordered), and Survey, VMRE shall deliver VMRE’s Title
Objections to Carvana. VMRE’s failure to timely and properly deliver VMRE’s
Title Objections to Carvana shall be deemed VMRE’s acceptance of the items
disclosed in the Title Commitment (provided that such item also appears in the
existing title policy for the applicable Property delivered under (c) above, if
any), Zoning Evidence and/or Survey, and each item shall become a Permitted
Encumbrance.


(ii)    Within five (5) Business Days after Carvana receives VMRE’s Title
Objections, Carvana shall notify VMRE in writing of those VMRE’s Title
Objections that Carvana (x) agrees to satisfy, or cause to be satisfied, at or
prior to the Closing and at no cost and expense to VMRE, and (y) cannot or will
not satisfy, or cause to be satisfied. Carvana’s failure to timely respond to
VMRE’s Title Objections shall be deemed Carvana’s election not to cure any of
VMRE’s Title Objections.


(iii)    If Carvana chooses not to satisfy any, or all, of the items to which
VMRE has timely and properly objected, VMRE shall have the option, in its sole
discretion to either (A) terminate the purchase of the applicable Property by
delivering written notice of said termination to Carvana and, except as
otherwise provided in this Agreement, neither Carvana nor VMRE shall have any
further liability or obligation under this Agreement with respect to such
Property, or (B) waive Carvana’s failure to cure any or all of the VMRE’s Title
Objections, whereupon the uncured matters set forth in VMRE’s Title Objections
shall become Permitted Encumbrances.


(iv)    If, on or prior to the Closing Date, Carvana is unable or unwilling to
satisfy (or cause to be satisfied) any of VMRE’s Title Objections that Carvana
previously agreed to satisfy, VMRE shall have the option, at VMRE’s sole
discretion and without limiting any other rights and remedies herein, to
terminate the purchase of the applicable Property under this Agreement by
delivering written notice to Carvana and neither VMRE nor Carvana shall have any
further duties or obligations under this Agreement with respect to such
Property, except as otherwise provided herein. If Carvana is unable or unwilling
to satisfy any of VMRE’s Title Objections and VMRE does not terminate this
Agreement as to such Property pursuant to Section 5.1(d)(iii) or this Section
5.1(d)(iv), then such VMRE’s Title Objections which Carvana is unable or
unwilling to satisfy shall be deemed waived and approved by VMRE and shall
thereafter be deemed Permitted Encumbrances.


(v)    If any update to the Title Commitment or the Survey discloses Additional
Title Objections, within five (5) Business Days following receipt of such
update, VMRE may notify Carvana in writing of VMRE’s objection thereto. If any
Additional Title Objections is not removed or resolved by Carvana to VMRE’s
satisfaction at least three (3) days before the scheduled Closing Date, then on
or before the scheduled Closing Date, VMRE shall have the option, at VMRE’s sole
discretion and without limiting any other rights or remedies which VMRE may have
under this Agreement, to (A) terminate the purchase of the applicable Property
under this Agreement by delivering written notice to Carvana and neither VMRE
nor Carvana shall have any further duties or




--------------------------------------------------------------------------------




obligations under this Agreement with respect to such Property, except as
otherwise provided herein, or (B) waive such Additional Title Objections and
proceed with the Closing, in which case each such waived Additional Title
Objections shall be deemed a Permitted Encumbrance. If VMRE does not terminate
this Agreement by reason of an Additional Title Objections, then such Additional
Title Objections shall be deemed waived and approved by VMRE and shall
thereafter be deemed a Permitted Encumbrance.


(vi)    Notwithstanding anything set forth in this Agreement, whether or not
VMRE includes such Liens in VMRE’s Title Objections, any Lien(s) that are
removable from title by the payment of money, including, without limitation, any
mortgage lien, deed of trust lien, tax lien, judgment lien, mechanics liens
and/or other monetary lien affecting a Property shall automatically be deemed a
VMRE’s Title Objection or an Additional Title Objection, as applicable, and must
be paid and satisfied, or bonded off the Property by Carvana at or before
Closing.


(vii)     If Carvana is unable to convey title to a Property free and clear of
the lien of any state or local tax, Carvana shall be responsible for either
paying such tax or providing to the Title Company security (such as a cash
deposit) so that the Title Company can issue the Owner’s Title Policy with
respect to the Property to VMRE free and clear of such liens, whether or not
VMRE includes such liens in VMRE’s Title Objections or the Additional Title
Objections.


Section 5.2     Carvana’s Due Diligence Materials. With respect to any Property
Carvana desires to sell to VMRE and VMRE desires to purchase from Carvana,
Carvana shall deliver to VMRE Carvana’s Due Diligence Materials to the extent
they exist and are in Carvana’s possession or control.


Section 5.3    Survey. Carvana shall order a Survey (or provide an existing
Survey acceptable to Title Company permitting Title Company to remove any
standard exceptions to the Title Commitment related to receipt of a survey of
the Property), which shall be certified to VMRE, any requested Affiliate of
VMRE, and the Title Company, and otherwise in a form reasonably acceptable to
VMRE.


Section 5.4    Environmental. In its sole discretion and in the event any
environmental reports (ESA or Phase II as applicable) are more than one-year-old
or if, for any reason, VMRE cannot obtain a reliance letter from the engineering
firm who drafted the ESA or Phase II, as applicable, in form acceptable to VMRE
in VMRE’s sole discretion, VMRE may direct Carvana to order a current ESA
environmental report for the Property on VMRE’s behalf from an engineering firm
selected by Carvana that is acceptable to VMRE in its reasonable discretion, the
cost of which shall be paid for by Carvana. If any environmental investigation
report recommends additional subsurface investigation of the applicable
Property, Carvana shall either (a) permit VMRE to perform such additional
subsurface investigation from one (1) or more environmental inspection companies
selected by VMRE, detailing and analyzing certain aspects of the Property;
provided, however, that, notwithstanding the foregoing, if Carvana fails or
refuses to permit any such additional subsurface investigation, VMRE may elect
to terminate the Purchase of the applicable Property under this Agreement and
except for those provisions expressly surviving termination hereof, Carvana’s
and VMRE’s obligations hereunder shall terminate as to such Property, or (b)
withdraw the Property from consideration for Purchase by VMRE in which event
this Agreement shall terminate as to such Property and, except for those
provisions expressly surviving termination hereof, Carvana’s and VMRE’s
obligations hereunder shall terminate as to such Property.


Section 5.5    Valuations. Carvana shall deliver to VMRE any Valuations for the
Property and any and all documentation, materials, receipts and other
information confirming the cost of the Land (if a Fee Property) and the cost of
the construction of the Improvements (whether Existing Improvements or New
Improvements). VMRE shall similarly be obligated to deliver to Carvana copies of
any Valuations obtained by VMRE.


Section 5.6    Zoning. Carvana shall deliver to VMRE Zoning Evidence with
respect to the Property, which shall be certified to VMRE.




--------------------------------------------------------------------------------






Section 5.7    Insurance. In addition to all other conditions precedent to
VMRE’s obligations herein, VMRE’s obligation to close the acquisition of any
Property under this Agreement is further subject to the condition precedent that
prior to Closing with respect to such Property, VMRE shall have received the
Lease Proof of Insurance.


Section 5.8    Inspection Period; Inspections.


(a)    With respect to a Property, Carvana will deliver to VMRE all information
in Carvana’s possession or control relating to such Property, including without
limitation Seller’s Historical Documents for such Property and all materials and
information related to such Property as described on Schedule 2.8 attached
hereto and made a part hereof (collectively, “Carvana’s Diligence Materials”).
VMRE shall have until the Inspection Period Expiration Date to review Carvana’s
Diligence Materials, conduct any investigations, studies or tests desired by
VMRE, in VMRE’s sole discretion and to determine the feasibility of acquiring
the applicable Property; provided that VMRE may not conduct any Phase II
investigation without Carvana’s consent unless an ESA recommends same.


(b)    Beginning on the Inspection Period Commencement Date and continuing until
the Closing, VMRE may conduct the Inspections and, as set forth herein, Carvana
shall provide VMRE and its agents, representatives, attorneys, independent
contractors, advisors, architects, contractors, subcontractors, engineers and/or
designees including, without limitation, the Construction Consultant, with
access to the Property to conduct the Inspections.


(c)    VMRE shall indemnify, defend and hold harmless Carvana from and against
any third (3rd) party claims against Carvana arising out of injury to persons or
damage to property caused by the Inspections (other than as to any matters
discovered by VMRE during the Inspections) and shall repair any material damage
to any of the Property caused by the Inspections; provided, however, if the
Inspections produce hazardous substances or waste samples that are required to
be disposed of at an off-site location in accordance with applicable laws, VMRE
shall have the right to deliver to Carvana all such hazardous substances and/or
waste samples and thereafter VMRE shall have no obligations whatsoever with
regard to the hazardous substances and/or waste samples. This indemnification,
with regard to each Property, shall survive the Closing for a period of twelve
(12) months after Closing on such Property.


Section 5.9    VMRE’s Diligence Review. Notwithstanding any provision contained
in this Agreement, in addition to all other express rights under this Agreement,
so long as VMRE timely and properly provides written notice thereof to Carvana
on or before the applicable Closing, in the event VMRE cannot confirm that the
risk profile of a Property meets VMRE’s required risk profile, VMRE may cancel
its impending purchase of any Property under this Agreement, in which event
neither Carvana nor VMRE shall have any further duties or obligations under this
Agreement with respect to such Property except as otherwise provided herein.




Article VI. REPRESENTATIONS, WARRANTIES AND COVENANTS


Section 6.1    Carvana’s Representations, Warranties and Covenants. With regard
to each Property being purchased on a Closing Date, Carvana represents and
warrants to, and covenants with, VMRE, as of the Effective Date (as applicable
to Carvana and any applicable Properties), as of each Inspection Period
Commencement Date (with respect to Carvana and any applicable Property) and as
of each Closing Date (with respect to Carvana and any applicable Property), as
follows:


(a)    Organization and Authority. Carvana is duly organized or formed, validly
existing and in good standing under the laws of the state of Arizona, and is
qualified to do business in any jurisdiction where such qualification is
required. Carvana has all requisite power and authority to own and operate each
Property, to




--------------------------------------------------------------------------------




execute, deliver and perform its obligations under this Agreement and all of the
other Transaction Documents, and to carry out the Transactions. The person who
has executed this Agreement on behalf of Carvana has been duly authorized to do
so.


(b)    Enforceability of Documents. Upon execution by Carvana and Guarantor (as
applicable) of this Agreement and any other Transaction Documents to which
Carvana and/or Guarantor (as applicable) is a party, this Agreement and such
other Transaction Documents shall constitute the legal, valid and binding
obligations of each such party, enforceable against each such party in
accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, arrangement, moratorium, or
other similar laws relating to or affecting the rights of creditors generally,
or by general equitable principles.


(c)    No Other Agreements and Options. None of Carvana, Guarantor or any
Property is subject to any commitment, obligation, or agreement, including,
without limitation, any right of first refusal or offer or similar right to
purchase or lease or option to purchase or lease granted to a third (3rd) party,
other than the Operator Lease and any Ground Lease, which will (x) to Carvana’s
knowledge, prevent the provision of the Guaranty by Guarantor, or (y) bind VMRE
subsequent to consummation of the Transactions or any applicable Closing, and
Carvana shall not enter into any such commitment, obligation or agreement from
the Effective Date until Closing of the applicable Property or the earlier
termination of this Agreement.


(d)    No Violations; No Successor Liability. The authorization, execution,
delivery and performance of this Agreement and the other Transaction Documents
will not:


(i)    violate any provisions of the charter or other organizational documents
of Carvana;


(ii)    result in a violation of or a conflict with, or constitute a default (or
an event which, with or without due notice or lapse of time, or both, would
constitute a default) under any other document, instrument or agreement to which
Carvana is a party or by which Carvana or any applicable Property is subject or
bound (subject to Section 7.1(a)(vi);


(iii)    result in the creation or imposition of any Lien(s), restriction,
charge or limitation of any kind, upon Carvana or any applicable Property;


(iv)    violate any law, statute, regulation, rule, ordinance, code, rule or
order of any court or Governmental Authority applicable to Carvana or any
Property; or


(v)    transfer to VMRE any tax liability owed by Carvana to a Governmental
Authority pursuant to any applicable successor liability laws.


(e)    Compliance. Carvana has not received written notice of, nor is Carvana in
receipt of written materials stating, that any Property or the planned use
thereof is not in compliance with:


(i)    all Applicable Laws;


(ii)    all restrictions, covenants and encumbrances with respect to such
Property; and


(iii)    all agreements, contracts, insurance policies (including, without
limitation, to the extent necessary to prevent cancellation thereof and to
insure full payment of any claims made under such policies), agreements and
conditions applicable to the Property or the ownership, operation, use or
possession thereof.






--------------------------------------------------------------------------------




(f)    Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws. Without in any way limiting the provisions of Section 6.1(e)
above, Carvana is not currently identified on the OFAC List or is a person with
whom a citizen of the United States is prohibited from engaging in transactions
by any trade embargo, economic sanction, or other prohibition of United States
law, regulation, or executive order of the President of the United States.


(g)    Title to the Property; Leasehold Properties. Each Fee Property is owned
by Carvana and Carvana has (or will have at Closing) good and marketable fee
simple title to each Fee Property (subject to the applicable Permitted
Exceptions). Carvana has a validly existing and enforceable leasehold or
subleasehold interest in each Leasehold Property (subject to the applicable
Permitted Exceptions). With respect to each Leasehold Property sold to VMRE,
Carvana has the legal or contractual right to sublease each Leasehold Property
to VMRE or will obtain from all necessary parties consent and authorization to
sublease each Leasehold Property to VMRE, subject to Section 7.1(a)(vi). Each
Ground Lease is in full force and effect and is a legal, valid, binding
obligation of Carvana and, to Carvana’s knowledge, the ground lessor thereunder
enforceable in accordance with its terms, as such enforcement may be limited by
bankruptcy, insolvency, reorganization, arrangement, moratorium, or other
similar laws relating to or affecting the rights of creditors generally, or by
general equitable principles. Neither Carvana nor any Affiliate has received any
written notice claiming a default under any Ground Lease that remains uncured,
nor has there occurred any event with the passing of time or the giving of
notice, or both, which would constitute a default by Carvana under the any
Ground Lease and, to Carvana’s knowledge, no other party to any Ground Lease is
in default thereunder nor are there circumstances which, to Carvana’s knowledge,
with or without the giving of notice or passage of time, or both, would
constitute a default by such other party under any Ground Lease, subject to
Section 7.1(a)(vi). Carvana has not received written notice from any other party
to a Ground Lease in which such party has exercised or attempted to exercise any
termination right with respect to such Ground Lease. There are no leases,
subleases, licenses or assignments to which Carvana or any of its Affiliates is
a party granting to any party or parties other than Carvana the right to the use
or occupancy of any portion of the Property. Other than Carvana or one of its
Affiliates, there are no parties in possession of any Property.


(h)    Litigation. There is no legal, administrative, arbitration or other
dispute, proceeding, claim or action of any nature or investigation pending or
involving, or to Carvana’s knowledge, threatened in writing against, the
Property. There is no legal, administrative, arbitration or other dispute,
proceeding, claim or action of any nature or investigation pending or, to
Carvana’s knowledge, threatened in writing against Carvana which, if adversely
decided or adjudicated against Carvana would have a material, adverse effect
upon the financial condition of Carvana.


(i)    Condition of Property. Carvana has not received any written
correspondence from a Governmental Authority stating that any part or all of a
Property is in violation of applicable Legal Requirement or require any repairs
or improvements.


(j)    Intended Use. The Property is being used solely for, or upon completion
of the Development Activities will be used solely for, the Permitted Operations
and related ingress, egress and parking, and for no other purposes, except as
provided in the Operator Lease.


(k)    Utilities. On the Completion Date, the Property shall have sufficient
public utilities available to permit full utilization of such Property for its
intended purposes and Carvana has paid (or shall pay) all applicable utility
connection fees and use charges.


(l)    Condemnation; Blighted Areas. Except as expressly disclosed in a written
representation from Carvana to VMRE made within 10 days prior to the applicable
Inspection Period Expiration Date, Carvana has received no notice of
condemnation or eminent domain proceedings affecting the Property and Carvana
has no actual knowledge, without independent investigation or inquiry, that any
such proceedings are




--------------------------------------------------------------------------------




contemplated. To Carvana’s knowledge, the areas where the Property is located
have not been declared blighted by any Governmental Authority.


(m)    Environmental. Except as expressly disclosed in a written representation
from Carvana to VMRE made within 10 days prior to the applicable Inspection
Period Expiration Date, Carvana has not received any written notice or other
written communication from any person (including but not limited to a
Governmental Authority) relating to the existence of Hazardous Materials,
Regulated Substances or USTs, or remediation thereof, or possible liability of
any Person (including without limitation, Carvana Lessee) pursuant to any
Environmental Law, other environmental conditions in connection with the Real
Property, or any actual or potential administrative or judicial proceedings in
connection with any of the foregoing. Carvana is fully familiar with the present
use of the Property, and, after due inquiry, Carvana has become generally
familiar with the prior uses of the Property. During the time of Carvana’s
occupancy or ownership, no Hazardous Materials have been used, handled,
manufactured, generated, produced, stored, treated, processed, transferred or
disposed of at or on the Property, except in De Minimis Amounts and in
compliance with all applicable Environmental Laws, and no Release or Threatened
Release has occurred at or on the Property. The activities, operations and
business undertaken on, at or about the Property, including, but not limited to,
any past or ongoing alterations or improvements at the Property, are and have
been at all times, in compliance with all Environmental Laws. No further action
is required to remedy any Environmental Condition or violation of, or to be in
full compliance with, any Environmental Laws, and no lien has been imposed on
the Property in any federal, state or local Governmental Authority in connection
with any Environmental Condition, the violation or threatened violation of any
Environmental Laws or the presence of any Hazardous Materials on or off the
Property. There is no pending or threatened litigation or proceeding before any
Governmental Authority in which any person or entity alleges the violation or
threatened violation of any Environmental Laws or the presence, Release,
Threatened Release or placement on or at the Property of any Hazardous
Materials, or of any facts which would give rise to any such action, nor has
Carvana (a) received any notice (and Carvana has no actual or constructive
knowledge) that any Governmental Authority or any employee or agent thereof has
determined, threatens to determine or requires an investigation to determine
that there has been a violation of any Environmental Laws at, on or in
connection with the Property or that there exists a presence, Release,
Threatened Release or placement of any Hazardous Materials on or at the
Property, or the use, handling, manufacturing, generation, production, storage,
treatment, processing, transportation or disposal of any Hazardous Materials at
or on the Property; (b) received any notice under the citizen suit provision of
any Environmental Law in connection with the Property or any facilities,
operations or activities conducted thereon, or any business conducted in
connection therewith; or (c) received any request for inspection, request for
information, notice, demand, administrative inquiry or any formal or informal
complaint or claim with respect to or in connection with the violation or
threatened violation of any Environmental Laws or existence of Hazardous
Materials relating to the Property or any facilities, operations or activities
conducted thereon or any business conducted in connection therewith.


(n)    Information and Financial Statements. The financial statements and other
information concerning Carvana delivered by or on behalf of Carvana to VMRE are
true, correct and complete in all material respects, and no material adverse
change has occurred with respect to the information provided in any such
financial statements, or other information provided to VMRE since the date such
financial statements and other information were prepared or delivered to VMRE.
Carvana understands that VMRE is relying upon such financial statements and
information and Carvana represents that such reliance is reasonable. All such
financial statements were prepared in accordance with generally accepted
accounting principles consistently applied and accurately reflect, as of the
date of such statements, the financial condition of each entity to which they
pertain.


(o)    Solvency. There is no contemplated, pending or threatened Insolvency
Event or similar proceedings, whether voluntary or involuntary, affecting
Carvana.






--------------------------------------------------------------------------------




(p)    Restrictions. Beginning on the Inspection Period Commencement Date and
continuing through the Closing Date with respect to any Property or the earlier
termination of this Agreement as to any Property, Carvana shall not, without the
prior written consent of VMRE, place any easement, covenant, condition,
right-of-way or restriction on the Property, amend or modify any such
instrument, or voluntarily take any other action that materially and adversely
affects title to the Property.


(q)    Development of Property. Carvana has determined that the Property is
acceptable and suitable for its planned development and use for the operation of
the Permitted Operations and has obtained all necessary approvals, permits, and
other authorizations required for its development and operation of the Property
in accordance with the Disbursement Agreement.


(r)    No Mechanics’ Liens. Except for such liens as may arise from work
performed as contemplated by the applicable Budget, there are no outstanding
accounts payable, mechanics’ liens, or rights to claim a mechanics’ lien in
favor of any materialman, laborer, or any other person in connection with labor
or materials furnished to or performed on any portion of the Property, which
will not have been fully paid for on or before the Closing Date or, to Carvana’s
actual knowledge, without independent investigation or inquiry, which might
provide the basis for the filing of such liens against the Property or any
portion thereof. Except for such liens as may arise from work performed as
contemplated by the applicable Budget, no work has been performed or is in
progress nor have materials been supplied to the Property or agreements entered
into for work to be performed or materials to be supplied to the Property prior
to the date hereof, which will not have been fully paid for on or before the
Closing Date or which might provide the basis for the filing of such liens
against the Property or any portion thereof. Carvana shall be responsible for
any and all claims for mechanics’ liens and accounts payable that have arisen or
may subsequently arise due to agreements entered into by Carvana prior to the
Closing Date for and/or any work performed on, or materials supplied to the
Property prior to and, to the extent same were at the request or requirement of
Carvana, subsequent to the Closing Date, and Carvana shall and does hereby agree
to defend, indemnify and forever hold VMRE and VMRE’s designees harmless from
and against any and all such mechanics’ lien claims or accounts payable relating
to the Property.


(s)    USTs. The Property does not contain or include any USTs.


All representations and warranties of Carvana made in this Agreement shall (i)
be true as of the Effective Date and (ii) be deemed to have been made again and
be true, as of each Closing Date with regard to a Property being purchased by
VMRE, except as expressly stated otherwise herein. The right to prosecute an
action based on a breach of a representation or warranty contained in this
Section 6.1 shall survive Closing.


Section 6.2    VMRE’s Representations, Warranties and Covenants. VMRE represents
and warrants to, and covenants with, Carvana as follows:


(a)    Organization and Authority. VMRE is duly organized, validly existing and
in good standing under the laws of its state of formation. VMRE has all
requisite power and authority to execute, deliver and perform its obligations
under this Agreement and all of the other Transaction Documents to which it is a
party and to carry out the Transaction. The person who has executed this
Agreement on behalf of VMRE has been duly authorized to do so.


(b)    Enforceability of Documents. Upon execution by VMRE, this Agreement and
the other Transaction Documents to which it is a party, shall constitute the
legal, valid and binding obligations of VMRE, enforceable against VMRE in
accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, arrangement, moratorium, or
other similar laws relating to or affecting the rights of creditors generally,
or by general equitable principles.






--------------------------------------------------------------------------------




(c)    Litigation. To the best of VMRE’s knowledge, there are no actions or
proceedings pending against or involving VMRE before any Governmental Authority
which in any way adversely affect or may adversely affect VMRE or VMRE’s ability
to perform under this Agreement and the other Transaction Documents to which it
is a party.


(d)    Satisfaction of Conditions Precedent. Beginning on the Effective Date and
continuing through the Closing Date, VMRE agrees to use its best efforts to
satisfy all conditions precedent set forth in Section 7.2.


All representations and warranties of VMRE made in this Agreement shall (i) be
true as of the Effective Date, and (ii) be deemed to have been made again and be
true, as of each Closing Date, except as expressly stated otherwise herein. The
right to prosecute an action based on a breach of a representation or warranty
contained in this Section 6.2 shall survive Closing.




Article VII. CONDITIONS PRECEDENT TO CLOSING




Section 7.1    VMRE’s Conditions to Closing. VMRE shall not Close and fund the
acquisition of any Property pursuant to this Transaction until the following
conditions precedent are satisfied or waived in writing by VMRE:


(a)    Before the Closing Date for the applicable Property, Carvana shall have
delivered to the Title Company (with a copy to VMRE by email) one (1) or more
original of the following documents with respect to such Property, executed by
Carvana:


(i)    Carvana’s written closing instructions;
(ii)    Carvana’s Closing Settlement Statement;
(iii)    Deed;
(iv)    Bill of Sale (in a form agreed to in writing by VMRE and Carvana);
(v)    Assignment Agreement;
(vi)    Recognition Agreement (if Leasehold Property); provided, however, VMRE
may elect to waive the delivery of the Recognition Agreement as a condition to
Closing provided that (a) Carvana has demonstrated to VMRE that Carvana has used
commercially reasonable best efforts to diligently and promptly obtain the
applicable prime landlord’s execution of the Recognition Agreement, (b) Carvana
has regularly provided to VMRE information regarding Carvana’s efforts and
progress with respect to obtaining such execution, (c) Carvana has promptly
responded to any requests made by VMRE for any updates or other reasonable
information regarding Carvana’s efforts to obtain execution of the Recognition
Agreement, and (d) Carvana has promptly cooperated with any other reasonable
requests made by VMRE related to the Recognition Agreement;
(vii)    Non-Foreign Seller Certificate;
(viii)    Title Company Affidavit; and
(ix)    Carvana’s good standing certificate and other resolutions or consents as
may be required by the Title Company.


(b)    VMRE or the Title Company shall have received (with a copy being provided
to the other party by electronic mail) the following items on or before the
Closing Date, unless an earlier delivery is required elsewhere in this
Agreement:


(i)    Operator Lease;
(ii)    Guaranty;
(iii)    Disbursement Agreement;
(iv)    Evidence of Flood Insurance (if applicable);




--------------------------------------------------------------------------------




(v)    Lease Proof of Insurance;
(vi)    Carvana’s good standing certificate from the applicable State and any
other resolutions or consents as may reasonably be required by VMRE;
(vii)    Carvana Lessee’s good standing certificate from the applicable State
and any other resolutions or consents as may reasonably be required by VMRE;
(viii)    UCC-1 Financing Statements (if required); and
(ix)    Any other document required to be delivered pursuant to this Agreement
and/or the other Transaction Documents and such further documents as may be
reasonably required in order to fully and legally close the Transaction and/or
the sale of the applicable Property.


(c)    VMRE shall have received the Title Company’s irrevocable commitment and
unconditional agreement to issue to VMRE the Owner’s Title Policy pursuant to
the applicable Title Commitment approved by VMRE and such endorsements and
additional coverages as reasonably requested by VMRE (if applicable).


(d)    There shall be adequate rights of access to public roads and ways
available to the Real Property to permit full utilization of the Real Property
for operation of the Permitted Operations, and all required permits and
approvals necessary to allow Carvana Lessee to commence the Development
Activities and for the operation of the Permitted Operations shall be in full
force and effect.


(e)    There shall have been no material adverse change since the Effective Date
in the financial condition of Carvana, Carvana Lessee or Guarantor or in the
title to or condition of the Property.


(f)    The representations and warranties of Carvana set forth in Section 6.1
above and elsewhere in this Agreement shall have been true and correct in all
material respects when made and shall continue to be true and correct in all
material respects as of each Closing Date.


(g)    There shall be no outstanding Event of Default.


(h)    All real estate taxes due and payable with respect to the Real Property
shall be paid-in-full by Carvana, excluding any real estate taxes for the year
of Closing which are not yet due and payable.


(i)    No event shall have occurred and be continuing, or condition exist, which
would, upon the Closing Date or the giving of notice and/or passage of time,
constitute a breach or default pursuant to Section 9.1 below or under any other
Transaction Document.


(j)    With respect to any Property on which New Improvements will be
constructed, VMRE shall have received confirmation and approval of such proposed
construction, New Improvements and Budget from Construction Consultant to the
extent required under the Disbursement Agreement and Construction Consultant
shall have confirmed satisfaction of such other matters as may be set forth in
the Disbursement Agreement.


(k)    VMRE shall have received valid copies of all of Carvana’s Diligence
Materials listed in Items 1 through 4 (inclusive) of Schedule 2.8 hereof.


Section 7.2    Carvana’s Conditions Precedent to Closing. Carvana shall not be
obligated to Close the sale of any Property pursuant to this Transaction until
the following conditions precedent are satisfied or waived in writing by
Carvana:


(a)    Before the Closing Date VMRE shall have delivered to the Title Company
(with a copy to Carvana by email) one (1) or more original of the following
documents, executed by VMRE:


(i)    VMRE’s Closing Settlement Statement,




--------------------------------------------------------------------------------




(ii)    VMRE’s written closing instructions, and
(iii)    any other document required to be delivered pursuant to this Agreement
and/or the other Transaction Documents, including the Lease from VMRE to Carvana
and such further documents as may be reasonably required in order to fully and
legally close the Transaction and/or the sale of the applicable Property.


(b)    VMRE shall have deposited with the Title Company the amounts due from
VMRE as listed on VMRE’s Closing Settlement Statement.


(c)    No Purchaser Event of Default (as defined below) shall exist.


(d)    No event shall have occurred, or condition exist, which would, upon the
Closing Date or the giving of notice and/or passage of time, constitute a breach
or default pursuant to Section 9.3 below or under any other Transaction
Document.




Article VIII. CLOSING


Section 8.1    Closing and Funding.


(a)    Subject to the satisfaction of all conditions precedent set forth in
Section 7.1 and Section 7.2 above and the termination rights provided for
throughout this Agreement, the Closing of each Property shall occur on the
Closing Date; provided, however, VMRE and Carvana may agree to in writing to
extend the Closing Date to a mutually agreed-upon date.


(b)    When all conditions precedent have been satisfied (or waived in writing),
no Event of Default is outstanding (or VMRE has provided a written waiver
thereof), no VMRE Event of Default outstanding (or Carvana has provided a
written waiver thereof) and the Title Company has confirmed that it has actual
physical possession of all Transaction Documents (or has confirmed that VMRE has
in its physical possession any of the Transaction Documents not held by Title
Company) and related items necessary to Close and fund the purchase and sale of
a Property in accordance with this Transaction, then Carvana and VMRE shall
instruct the Title Company to Close the purchase and sale of such Property in
accordance with this Transaction pursuant to VMRE’s written closing instructions
and Carvana’s written closing instructions.


Section 8.2    Possession. Possession of the Property, free and clear of all
tenants and other parties-in-possession (except for Carvana Lessee pursuant to
the Operator Lease), shall be delivered to VMRE on the Closing Date.


Article IX. DEFAULTS; REMEDIES


Section 9.1    Event of Default. Each of the following shall constitute an Event
of Default:


(a)    If any representation or warranty of Carvana contained herein is false in
any material respect when made or deemed made;


(b)    If any representation or warranty of Carvana contained in a Transaction
Document is false in any material respect when made or deemed made; provided,
however, if such false representation or warranty is not intentionally made by
Carvana and is of the nature that such false representation or warranty can be
cured, Carvana shall have fifteen (15) days from the date upon which Carvana
receives written notice from VMRE identifying the false representation or
warranty and declaring the default to cure such false representation or
warranty;






--------------------------------------------------------------------------------




(c)    If Carvana represents to VMRE a materially false statement about any
portion of this Agreement, the Transactions or a Property; provided, however, if
such materially false statement is not intentionally made by Carvana and is of
the nature that such materially false statement can be cured, Carvana shall have
fifteen (15) days from the date upon which Carvana receives written notice from
VMRE identifying the materially false statement and declaring the default to
cure such materially false statement;


(d)    If Carvana fails to timely and properly perform any covenant, requirement
and/or obligation imposed on Carvana pursuant to this Agreement and does not
cure the default within thirty (30) days from when Carvana receives written
notice form VMRE identifying the unperformed covenant, requirement and/or
obligation imposed on Carvana pursuant to this Agreement and declaring the
default;


(e)    If there is an Event of Default under any Operator Lease which is not
cured according to the terms of such Operator Lease or if there is an Event of
Default under any of the Other Agreements which is not cured according to the
terms of the applicable Other Agreements;


(f)    An Insolvency Event occurs with respect to Carvana or Carvana Lessee;


(g)    If there is a default under any Ground Lease which is not cured by
Carvana prior to the expiration of any notice or cure period provided under such
Ground Lease or if a Ground Lease is terminated at any time during which an
Operator Lease was in effect with respect to the applicable Property, except if
such termination occurs in connection with a Carvana Repurchase or Put of the
applicable Property; or


(h)    If Carvana fails to cure a Property Event of Default in the manner and
with the cure period provided for in Section 9.2 hereof.


Section 9.2    VMRE’s Remedies. In the event an Event of Default (other than a
Property Event of Default) occurs VMRE shall be entitled to exercise, at its
option, concurrently, successively or in any combination, all remedies available
at law or in equity, including without limitation any one or more of the
following:


(a)    To terminate this Agreement by giving written notice to Carvana in which
case neither party shall have any further obligation or liability, except such
liabilities as Carvana may have for such breach or default;
(b)    To proceed with any Closing and direct Title Company to apply such
portion of the Purchase Price as VMRE may deem reasonably necessary to cure any
such breach or default;
(b)    To bring an action for damages against Carvana, which, in the event VMRE
proceeds to close, may include an amount equal to the difference between the
value of the Property as conveyed to VMRE and the value the VMRE would have had
if all representations and warranties of Carvana were true and Carvana had
complied with all of its obligations under this Agreement;
(c)    To bring an action to require Carvana specifically to perform its
obligations;
(d)    To recover from Carvana all expenses, including reasonable attorneys'
fees, paid or incurred by Buyer as a result of such breach or default; and/or
(e)    To exercise the Put with respect to any or all of the Properties in which
event Carvana shall have a period of thirty (30) days to repurchase the Property
or Properties at the Repurchase Price.
Notwithstanding the foregoing, nothing contained in this Section 9.2 shall be
construed to effect in any way Carvana’s indemnities set forth in this
Agreement.




--------------------------------------------------------------------------------






Notwithstanding anything contained in this Agreement or in any Transaction
Document to the contrary and provided that such obligation, condition or event
that is the basis of such Property Event of Default is not, in VMRE’s
discretion, reasonably anticipated to result in a material adverse effect on the
financial condition of any Carvana Entity, VMRE's sole remedy following the
occurrence of a Property Event of Default shall be to require Carvana to
repurchase the Defaulted Property from VMRE by paying VMRE the applicable
Purchase Price, which repurchase shall (i) occur within thirty (30) days from
the occurrence of the Property Event of Default, and (ii) cure such Property
Event of Default. The conveyance of the Defaulted Property to cure a Property
Event of Default shall be made by VMRE, AS-IS, WHERE IS AND WITH ALL FAULTS” as
of the date of such conveyance, without representation or warranty except as may
be expressly provided in the conveyance documents to be delivered by VMRE which
shall be in substantially the same form as the Conveyance Documents entered into
with respect to VMRE’s purchase of such Defaulted Property. Additionally, such
conveyance shall be subject to (i) all applicable Permitted Exceptions related
to the Property, (ii) all other new easements, liens or encumbrances entered
into during VMRE’s ownership of the Property, but excluding only any new
easements, liens or encumbrances created or entered into by VMRE during VMRE’s
ownership which (a) have not been requested by Carvana and (b) have been entered
into without Carvana’s consent, which consent may not be unreasonably withheld,
unless in either case (a) or (b) such new easements, liens, or encumbrances do
not unreasonably interfere with Carvana’s operations at the Property and (iii)
any mechanic’s and materialmen’s liens related to Carvana’s construction of the
Improvements. Upon the reconveyance of a Property made under this Section, any
Ground Sub-Lease related to the applicable Property shall terminate as of the
date of such repurchase and reconveyance and Carvana agrees to execute any
instrument or agreement reasonably requested by VMRE for purposes of terminating
the applicable Ground Sub-Lease. In connection with the repurchase of the
Property under this Section, VMRE shall not be required to provide or deliver
any indemnification or affidavit to Carvana or to any title company with respect
to mechanic’s or materialmen’s liens related to are resulting from Carvana’s
construction activities on the Property. During the period that a Property Event
of Default exists, Carvana shall not be eligible for any disbursements under the
Disbursement Agreement.
 
Section 9.3    VMRE Event of Default. Each of the following shall constitute a
“Purchaser Event of Default”:


(a)    If VMRE fails to timely and properly perform any covenant, requirement
and/or obligation imposed on VMRE pursuant to this Agreement and does not cure
the default within thirty (30) days from when VMRE actually, receives Carvana’s
written notice identifying the unperformed covenant, requirement and/or
obligation imposed on VMRE pursuant to this Agreement and declaring a default;
or


(b)    An Insolvency Event occurs with respect to VMRE.


Section 9.4    Carvana’s Sole Remedy. In the event a Purchaser Event of Default
occurs, Carvana’s sole and exclusive sole remedy shall be to seek specific
performance with regard to VMRE’s obligations under this Agreement. In no event
shall Carvana have the right to terminate this Agreement or to otherwise seek or
cause this Agreement to be terminated.




X. MISCELLANEOUS


Section 10.1    Further Assurances. Each of VMRE and Carvana agrees, whenever
and as often as reasonably requested to do so by the other party or the Title
Company, to execute, acknowledge, and deliver, or cause to be executed,
acknowledged, or delivered, any and all such further conveyances, assignments,
confirmations, satisfactions, releases, instruments, or other documents as may
be necessary, expedient or proper, in order to complete any and all conveyances,
transfers, sales and assignments herein provided and to do any and all other
acts and to execute, acknowledge and deliver any and all documents as so
requested in order to carry out the Transaction and the intent and purpose of
this Agreement.






--------------------------------------------------------------------------------




Section 10.2    Transaction Characterization.


(a)    VMRE and Carvana intend that all components of the Transactions be
considered a single integrated transaction and not be severable.


(b)    VMRE and Carvana intend that Carvana’s conveyance of each Property to
VMRE be an absolute conveyance in form and substance, and that the Conveyance
Documents to be delivered at each Closing shall not serve or operate as a
mortgage, equitable mortgage, deed of trust, security agreement, trust
conveyance or financing or trust arrangement of any kind, nor as a preference or
fraudulent conveyance against any creditors of Carvana. After the execution and
delivery of the Conveyance Documents with respect to a Property, Carvana will
have no legal or equitable interest or any other claim or interest in the
Property (except to the extent set forth in the Operator Lease). VMRE and
Carvana also intend for each Operator Lease to be a true lease and not a
transaction creating a financing lease, capital lease, equitable mortgage,
mortgage, deed of trust, security interest or other financing arrangement, and
the economic realities of each Operator Lease are those of a true lease. Neither
VMRE nor Carvana shall contest the validity, enforceability or characterization
of the sale and purchase of any Property as an absolute conveyance by Carvana to
VMRE pursuant to this Agreement, and VMRE and Carvana shall support the intent
expressed herein that the purchase of each Property by VMRE pursuant to this
Agreement provides for an absolute conveyance and does not create a joint
venture, partnership, equitable mortgage, trust, financing device or
arrangement, security interest or the like, if, and to the extent that, any
challenge occurs.


(c)    Each of VMRE and Carvana hereto agrees that it will not, nor will it
permit any Affiliate to, at any time, take any action or fail to take any action
with respect to the preparation or filing of any statement or disclosure to
Governmental Authority, including without limitation, any income tax return
(including an amended income tax return), to the extent that such action or such
failure to take action would be inconsistent with the intention of VMRE and
Carvana expressed in this Agreement; provided, however, in no event shall this
Section 10.2 require Carvana to take any action contrary to generally accepted
accounting principles and Carvana shall be permitted to account for matters
related to this Transaction as Carvana deems necessary based on the terms of
this Transaction.


Section 10.3    Risk of Loss.


(a)    Condemnation. If, prior to Closing, action is initiated to take a
Property or any portion of a Property, or any portion thereof, by eminent domain
proceedings or by deed-in-lieu thereof, within three (3) Business Days from when
Carvana received notice of the taking, Carvana shall give VMRE prompt written
notice of the commencement of such action and VMRE may elect at or prior to
Closing, to:


(i)    terminate this Agreement as to such Property, in which event Carvana and
VMRE shall be relieved and discharged from any further obligation or liability
herein with respect to such Property, except as expressly stated otherwise
herein; or


(ii)    proceed to close on the acquisition of the Property, in which event all
of Carvana’s assignable right, title and interest in and to the award of the
condemning authority shall be assigned to VMRE at the Closing and there shall be
no reduction in the Purchase Price.


(b)    Casualty. Within three (3) Business Days following a casualty event with
respect to a Property, Carvana shall give VMRE prompt written notice of the
casualty event. Carvana assumes all risks and liability for damage to or injury
occurring to the Property by fire, storm, accident, or any other casualty or
cause until the Closing has been consummated and thereafter the Operator Lease
shall control. If the Property, or any part thereof, suffers any damage prior to
the Closing from fire or other casualty which Carvana, at its sole option, does
not elect to fully repair, VMRE may elect at or prior to Closing, to:




--------------------------------------------------------------------------------






(i)    terminate this Agreement as to such Property, in which event Carvana and
VMRE shall be relieved and discharged from any further obligation or liability
herein with respect to such Property, except as expressly stated otherwise; or


(ii)    proceed to close the acquisition of the Property, in which event all of
Carvana’s assignable right, title and interest in and to the proceeds of any
insurance policy covering such casualty (less an amount equal to any expense and
cost reasonably incurred by Carvana to repair or restore the Property, which
shall be payable to Carvana upon Carvana’s delivery to VMRE of satisfactory
evidence thereof) shall be assigned to VMRE at Closing, and VMRE shall be
entitled to a credit in the amount of Carvana’s (or Carvana Lessee’s, as the
case may be) deductible at Closing. In such event, VMRE shall apply such
proceeds to the repair and restoration of the improvements located on the
Property, but to the extent such proceeds exceed the cost of repair and
restoration, VMRE shall be entitled to keep the excess proceeds.


Section 10.4    Notices.All notices, demands, designations, certificates,
requests, offers, consents, approvals, appointments and other instruments given
pursuant to this Agreement shall be in writing and given by any one of the
following: (a) hand delivery; (b) express overnight delivery service; (c)
certified or registered mail, return receipt requested; or (d) E-Mail
transmission, and shall be deemed to have been delivered upon (i) receipt, if
hand delivered; (ii) the next Business Day, if delivered by a reputable express
overnight delivery service; (iii) the third Business Day following the day of
deposit of such notice with the United States Postal Service, if sent by
certified or registered mail, return receipt requested; or (iv) transmission, if
delivered by E-Mail transmission. Notices shall be provided to the parties and
addresses (or electronic mail addresses) as VMRE or Carvana may from time to
time hereafter specify to the other party in a written notice delivered in the
manner provided above. Whenever in this Agreement the giving of Notice is
required, it may be waived in writing at any time by the Person or Persons
entitled to receive such Notice. If either party provides notice to the other
pursuant to any manner of delivery other than electronic mail, the parties shall
endeavor to provide additional notice to the other party by electronic mail,
provided that in no event shall a failure by either party to provide such
additional electronic mail notice render any other notice provided by the
notifying party invalid so long as it otherwise complies with the requirements
of this Section.


A copy of any Notice delivered pursuant to this Section 10.4 shall
contemporaneously be delivered in the manner provided for herein to any
mortgagee or assignee of VMRE’s interest that previously notified Carvana in
writing of its name and address.


Section 10.5    Assignment. VMRE may assign its rights under this Agreement in
whole or in part at any time to any Affiliate without the consent of Carvana.
With respect to any assignment of VMRE’s rights under this Agreement in whole,
such Affiliate must have the ability to fulfill the terms of this Agreement and
must expressly assume all rights and responsibilities of VMRE under this
Agreement. Upon any unconditional assignment of VMRE’s entire right and interest
hereunder and assumption by such Affiliate of VMRE’s rights and responsibilities
under this Agreement, VMRE shall automatically be relieved, from and after the
date of such assignment, from liability for the performance of VMRE’s
obligations herein. Carvana shall not, without the prior written consent of
VMRE, which consent may not be unreasonably withheld, sell, assign, transfer,
mortgage, convey, encumber or grant any easements or other rights or interests
of any kind in any Property, or any of Carvana’s rights under this Agreement,
whether voluntarily, involuntarily or by operation of law or otherwise,
including, without limitation, by merger, consolidation, dissolution or
otherwise. In the event of any assignment or transfer of this agreement in whole
or in part by VMRE as contemplated in this Section 10.5, references to VMRE in
this Agreement shall include VMRE’s assignee or designee to the extent
applicable. In the event of any assignment or transfer of this agreement in
whole or in part by Carvana as contemplated in this Section 10.5, references to
Carvana in this Agreement shall include Carvana’s assignee or designee to the
extent applicable.




--------------------------------------------------------------------------------






Section 10.6    Indemnity. In addition to any indemnity provided by Carvana to
VMRE set forth in this Agreement, if the Closing occurs, Carvana shall
indemnify, defend and hold harmless VMRE and its directors, officers,
shareholders, employees, successors, assigns, agents, lenders, contractors,
subcontractors, experts, licensees, affiliates, lessees, mortgagees, trustees
and invitees, as applicable, from and against any and all losses, costs, claims,
liabilities, damages and expenses, including, without limitation, VMRE's
reasonable attorneys' fees and consequential damages of any nature arising from
or connected with the ownership and operation of the Property from and after the
Effective Date and continuing through the Closing. The indemnity in this Section
10.6 shall survive each Closing and shall survive the termination of this
Agreement.


Section 10.7    Brokerage Commission. Each of VMRE and Carvana represents and
warrants to the other that neither VMRE nor Carvana has dealt with, negotiated
through or communicated with any broker in connection with this Transaction.
Either VMRE or Carvana, as applicable, shall indemnify, defend and hold harmless
the other party from and against any and all claims, loss, costs and expenses,
including reasonable attorneys’ fees, resulting from any claims that may be made
against the other Party by any broker claiming a commission or fee by, through
or under such indemnifying Party. VMRE’s and Carvana’s respective obligations
under this Section 10.7 shall survive each Closing or termination of this
Agreement.


Section 10.8    Reporting Requirements. VMRE and Carvana agree to comply with
any and all reporting requirements applicable to the Transactions which are set
forth in any law, statute, ordinance, rule, regulation, order or determination
of any Governmental Authority, and further agree upon request, to furnish the
other party with evidence of such compliance.


Section 10.9    Disclosures and Securities Laws. Except as expressly set forth
in this Agreement and as required by law or judicial action, prior to Closing
neither Carvana nor VMRE will make any public disclosure of this Agreement, the
Transactions, the Transaction Documents (including provisions contained within
the Transaction Documents) without the prior consent of the other party hereto.
VMRE and Carvana further agree that, notwithstanding any provision contained in
this Agreement, either VMRE or Carvana (and each employee, representative or
other agent of any party) may disclose to any and all persons, without
limitation of any kind, any matter required under the Securities Act of 1933, as
amended, or the Securities Exchange Act of 1934, as amended. Notwithstanding the
foregoing, Carvana and VMRE hereby acknowledge that each is aware that the
United States securities laws prohibit any person who has material, non-public
information concerning the matters which are the subject of this agreement from
purchasing or selling securities of Carvana (and options, warrants and rights
relating thereto) or from communicating such information to any other person
under circumstances in which it is reasonably foreseeable that such person is
likely to purchase or sell securities. Each party shall bear responsibility for
handling any and all disclosure in connection with this provision accordingly.


Section 10.10    Time is of the Essence. VMRE and Carvana expressly agree that
time is of the essence with respect to the performance of this Agreement.


Section 10.11    Non-Business Days. If the Closing Date, or the date for
delivery of a Notice, or performance of a party’s covenant or obligation falls
on a Saturday, Sunday or legal holiday in the state in which the Property is
located, the Closing Date or such notice or performance shall be postponed until
the next Business Day.


Section 10.12    Waiver and Amendment. No provision of this Agreement shall be
deemed waived or amended except by a written instrument unambiguously setting
forth the matter waived or amended and signed by the party against which
enforcement of such waiver or amendment is sought. Waiver of any matter shall
not be deemed a waiver of the same or any other matter on any prior or future
occasion.


Section 10.13    VMRE’s and Carvana’s Liability.






--------------------------------------------------------------------------------




(a)    Notwithstanding anything to the contrary provided in this Agreement, it
is specifically understood and agreed, such agreement being a primary
consideration for the execution of this Agreement by VMRE, that:


(i)    there shall be absolutely no personal liability on the part of any
director, officer, manager, partner, member, employee or agent of VMRE with
respect to any of the terms, covenants and conditions of this Agreement;


(ii)    Carvana waives all claims, demands and causes of action against VMRE’s
directors, officers, managers, members, partners, employees and agents in the
event of any breach by VMRE of any of the terms, covenants and conditions of
this Agreement to be performed by VMRE; and


(iii)    Carvana shall look solely to the assets of VMRE or its assignee for the
satisfaction of each and every remedy of Carvana in the event of any breach by
VMRE of any of the terms, covenants and conditions of this Agreement to be
performed by VMRE, such exculpation of liability to be absolute and without any
exception whatsoever, subject to the other provisions of this Agreement which
may limit recourse of Carvana against VMRE.


(b)    Notwithstanding anything to the contrary provided in this Agreement, it
is specifically understood and agreed, such agreement being a primary
consideration for the execution of this Agreement by Carvana, that:


(i)    there shall be absolutely no personal liability on the part of any
director, officer, manager, member, employee or agent of Carvana with respect to
any of the terms, covenants and conditions of this Agreement;


(ii)    VMRE waives all claims, demands and causes of action against Carvana’s
directors, officers, managers, members, partners, employees and agents in the
event of any breach by Carvana of any of the terms, covenants and conditions of
this Agreement to be performed by Carvana; and


(iii)    VMRE shall look solely to the assets of Carvana for the satisfaction of
each and every remedy of VMRE in the event of any breach by Carvana of any of
the terms, covenants and conditions of this Agreement to be performed by
Carvana, such exculpation of liability to be absolute and without any exception
whatsoever, subject to the other provisions of this Agreement which may limit
recourse of Carvana against VMRE.


Section 10.14    Headings; Internal References. The headings of the various
sections and exhibits of this Agreement have been inserted for reference only
and shall not to any extent have the effect of modifying the express terms and
provisions of this Agreement. Unless stated to the contrary, any references to
any section, subsection, exhibit and the like contained herein are to the
respective section, subsection, exhibit and the like of this Agreement.


Section 10.15    Construction Generally. This is an agreement between parties
who are experienced in sophisticated and complex matters similar to the
Transaction, and this Agreement and the other Transaction Documents, are entered
into by VMRE and Carvana in reliance upon the economic and legal bargains
contained herein and therein, and shall be interpreted and construed in a fair
and impartial manner without regard to such factors as the party which prepared
the instrument, the relative bargaining powers of VMRE and Carvana or the
domicile of either one. Each of Carvana and VMRE was represented by legal
counsel competent in advising them of their obligations and liabilities
hereunder.


Section 10.16    Attorneys’ Fees. In the event of any controversy, claim,
dispute or proceeding between VMRE and Carvana concerning this Agreement, the
prevailing party shall be entitled to recover all of its reasonable attorneys’
fees and other costs, whether incurred prior to trial, at trial, on appeal and
during any bankruptcy proceedings, in addition




--------------------------------------------------------------------------------




to any other relief to which it may be entitled. The provisions of this Section
10.16 shall survive each Closing and shall survive the termination of this
Agreement.


Section 10.17    Entire Agreement. This Agreement and all other Transaction
Documents, and all other certificates, instruments or agreements to be delivered
hereunder and therein constitute the entire agreement between VMRE and Carvana
with respect to the subject matter hereof, and there are no other
representations, warranties or agreements, written or oral, between Carvana and
VMRE with respect to the subject matter of this Agreement. Notwithstanding
anything in this Agreement to the contrary, upon the execution and delivery of
this Agreement by Carvana and VMRE:


(a)    this Agreement shall supersede any previous discussions, letters of
intent, agreements and/or term or commitment letters relating to the
Transaction, including without limitation, the Letter of Intent. Carvana shall
not issue any press release or other public disclosure using the name, logo or
otherwise referring to VMRE any of its affiliates or the Transaction without the
prior written consent of VMRE, in VMRE’s sole and absolute discretion. Carvana
and Carvana’s agents and representatives shall keep this Agreement confidential,
and shall not, without the prior written consent of VMRE, which consent may be
withheld in VMRE’s sole and absolute discretion, disclose the existence or terms
of this Agreement to any other Person (other than to Carvana’s accountants,
attorneys, or agents who need to know and whom Carvana has directed to treat
such information as confidential) subject to Section 10.6. The terms of this
shall survive each Closing and shall survive the termination of this Agreement.


(b)    the terms and conditions of this Agreement shall control notwithstanding
that such terms are inconsistent with, or vary from, those set forth in any of
the foregoing agreements; and


(c)    this Agreement may only be amended by a written agreement executed by
VMRE and Carvana.


The provisions of this Section 10.17 shall survive each Closing and shall
survive the termination of this Agreement.


Section 10.18    Forum Selection; Jurisdiction; Venue. For purposes of any
action or proceeding arising out of this Agreement, VMRE and Carvana hereto
expressly submit to the jurisdiction of all federal and state courts located in
the State of Arizona. Carvana consents that it may be served with any process or
paper by registered mail or by personal service within or without the State of
Arizona in accordance with applicable law. Furthermore, Carvana waives and
agrees not to assert in any such action, suit or proceeding that it is not
personally subject to the jurisdiction of such courts, that the action, suit or
proceeding is brought in an inconvenient forum or that venue of the action, suit
or proceeding is improper.


Section 10.19    Separability; Binding Effect; Governing Law. Each provision
hereof shall be separate and independent, and the breach of any provision by
VMRE shall not discharge or relieve Carvana from any of its obligations
hereunder. Each provision hereof shall be valid and shall be enforceable to the
extent not prohibited by law. If any provision hereof or the application thereof
to any person or circumstance shall to any extent be invalid or unenforceable,
the remaining provisions hereof, or the application of such provision to persons
or circumstances other than those as to which it is invalid or unenforceable,
shall not be affected thereby. Subject to the provisions of Section 10.5
(Assignment), all provisions contained in this Agreement shall be binding upon,
inure to the benefit of and be enforceable by the successors and assigns of VMRE
and Carvana, including, without limitation, any United States trustee, any
debtor-in-possession or any trustee appointed from a private panel, in each case
to the same extent as if each successor and assign were named as a party hereto.
This Agreement shall be governed by, and construed with, the laws of the State
of Arizona, without giving effect to any state’s conflict of laws principles.


Section 10.20    WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, VMRE AND CARVANA HERETO SHALL, AND THEY HEREBY DO, INTENTIONALLY WAIVE ANY
AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BROUGHT BY EITHER OF VMRE AND CARVANA HERETO AGAINST THE OTHER ON ANY MATTERS
WHATSOEVER ARISING




--------------------------------------------------------------------------------




OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT AND/OR ANY CLAIM OR INJURY OR
DAMAGE RELATED THERETO. CARVANA FURTHER WAIVES THE RIGHT IT MAY HAVE TO SEEK
PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM VMRE IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT AND/OR ANY DOCUMENT CONTEMPLATED HEREIN OR
RELATED HERETO.


Section 10.21    Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one (1) and the same instrument, and VMRE and Carvana
agree that the use of pdf signatures (by email) for the negotiation and
execution of this Agreement shall be legal and binding and shall have the same
full force and effect as if originally signed.


Section 10.22    Local Law Provisions. Carvana shall be responsible for
complying (at its expense) with any local law requirements (such as required
inspections) which are conditions for the conveyance of any Property and/or the
Closing of the Transaction with respect to any Property as contemplated herein.
In addition, the following local law provisions shall apply:


(a)    If any local law requires an inspection of the Real Property or a
certificate from a local municipality, Carvana shall be required to undertake
and pay for such inspection and/or shall obtain such certificate and pay for the
same.


(b)    Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon testing may be obtained from your county health department. The
foregoing notification is provided pursuant to Section 404.056(6) of the Florida
Statutes.


Section 10.23    1031 Exchange. Carvana and/or VMRE may close any purchase or
sale of a Property related to this Transaction as part of a like-kind exchange
of properties under Section 1031 of the Internal Revenue Code of 1986, as
amended, and applicable rules and regulations. The exchanging party shall bear
all costs of its exchange. The non-exchanging party shall cooperate with the
exchanging party and do all things reasonably required and requested by the
exchanging party (provided that such actions do not increase the non-exchanging
party’s obligations or liabilities under this Agreement or with respect to such
Property) to effect and facilitate such an exchange. The exchanging party shall
and does hereby indemnify, defend and hold the non-exchanging party harmless for
and from all liabilities arising as a result of the exchange that would not have
arisen had the exchanging party not closed a purchase or sale of a Property
under this Transaction as part of a like-kind exchange. Anything in this section
to the contrary notwithstanding:


(a)     neither VMRE nor Carvana makes any representation or warranty to the
other as to the effectiveness or tax impact of any proposed exchange;


(b)     in no event shall VMRE or Carvana be required to take title to any
exchange or replacement property;


(c)     in no event shall completion of any such exchange be a cause or excuse
for any delay in the Closing; and


(d)     neither VMRE nor Carvana, as applicable, shall be required to incur any
costs or expenses or incur any additional liabilities or obligations whatsoever,
in order to accommodate any exchange requested by the exchanging party or any
exchange intermediary or facilitator.


[Remainder of page intentionally left blank; signature page(s) to follow]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above:


CARVANA, LLC,
 
an Arizona limited liability company
 
BY:
/s/ Paul Breaux
 
PRINTED NAME:
Paul Breaux
 
TITLE:
Vice President
 
DATE:
11/6/2017
 





STATE OF ARIZONA
                    
COUNTY OF MARICOPA




On this 6th day of November, 2017, before me, the undersigned, Notary Public in
and for said County and State, personally appeared Paul Breaux, who acknowledged
himself/herself to be the Vice President of Carvana, LLC, an Arizona limited
liability company, and as such officer, being authorized so to do, executed the
foregoing instrument for the purposes therein contained, by signing the name of
the limited liability company by himself/herself as such officer, on behalf of
such limited liability company.
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 
 
 
/s/ Elizabeth Lang
 
 
 
 
Notary Public
 
 
 
 
 
 
[SEAL]
 
 
My Commission Expires:
12/6/2020
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------






VMRE, LLC,
 
a Delaware limited liability company
 
BY:
/s/ [***]
 
PRINTED NAME:
[***]
 
TITLE:
Assistant Secretary
 
DATE:
11/3/2017
 





STATE OF ARIZONA
                    
COUNTY OF MARICOPA




On this 3rd day of November, 2017, before me, the undersigned, Notary Public in
and for said County and State, personally appeared [***], who acknowledged
himself/herself to be the Asst. Secretary of VMRE, LLC, a Delaware limited
liability company, and as such [***], being authorized so to do, executed the
foregoing instrument for the purposes therein contained, by signing the name of
the limited liability company by himself/herself as such Asst. Secretary, on
behalf of such limited liability company.
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
    
 
 
 
/s/ [***]
 
 
 
 
Notary Public
 
 
 
 
 
 
[SEAL]
 
 
My Commission Expires:
August 14, 2019
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[***]
Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission. 
 





--------------------------------------------------------------------------------





Exhibit A


Form of Lease Guaranty




UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE
THIS UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE (this “Guaranty”) is made
as of __________, 20__ by CARVANA GROUP, LLC, a Delaware limited liability
company (“Guarantor”), for the benefit of VMRE [___], LLC, a Delaware limited
liability company, (together with its successors and assigns pursuant to the
Operator Lease (as defined below), “Landlord”).
RECITALS
[IF GROUND LEASE TRANSACTION A.    _______________________, a(n)
___________________, (“Owner”) is the owner in fee of the land more particularly
described on Exhibit A attached hereto and made a part hereof (the “Land”).
Pursuant to that certain [Ground Lease] dated ______________, between Owner, as
ground lessor, and CARVANA, LLC, an Arizona limited liability company
(“Carvana”), as ground lessee, as amended, modified and supplemented by
___________________ (collectively, together with any further amendments,
modifications or supplements, the “Prime Lease”), Owner leased the Property to
Carvana.
B.    Pursuant to that certain Ground Sublease Agreement dated _______________,
20__ (the “Sublease Agreement”), Carvana, as sublandlord, has subleased the Land
and any and all improvements located thereon (the “Leased Premises”) to
Landlord, as subtenant, subject to the terms and conditions of the Sublease
Agreement.]
[IF NON-GROUND LEASE TRANSACTION A. Landlord is the owner of the real property
more particularly described on Exhibit A attached hereto and made a part hereof
(the “Leased Premises”).]
[B][C].    Landlord and Carvana (in its capacity as tenant of the Operator Lease
defined below, “Original Tenant”; Original Tenant and any future tenant pursuant
to the Lease are referred to collectively or individually, as the case may be,
as the “Tenant”) have entered into that certain Operator Lease Agreement dated
as of the date hereof (as the same may be amended from time to time, the
“Operator Lease”), pursuant to which Landlord [subleases][leases] to Tenant the
Leased Premises and any and all improvements now or hereafter located thereon
(the “Improvements”, and together with the Leased Premises, collectively, the
“Property”).
[C][D].    As a condition to Landlord entering into the Operator Lease,
Guarantor has agreed to execute and deliver this Guaranty for the benefit of
Landlord.
[D][E].    Guarantor owns a substantial direct and/or indirect interest in the
Original Tenant and will derive substantial benefit from the Operator Lease.
[E][F].    All capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Operator Lease.
In consideration of the premises and other good and valuable consideration, the
receipt of and sufficiency of which are hereby acknowledged, and in order to
induce the Landlord to enter into the Operator Lease, Guarantor hereby agrees as
follows:
1.Guaranty. Guarantor unconditionally, absolutely and irrevocably guarantees the
punctual and complete payment and/or performance and/or completion when due of
all obligations of the Tenant pursuant to the Operator Lease, including but not
limited to the payment when due of all Monetary Obligations, including, without
limitation, Rental, taxes, insurance premiums, impounds, reimbursements, late
charges, default interest, damages,




--------------------------------------------------------------------------------




indemnity obligations and all other amounts, costs, fees, expenses and charges
of any kind or type whatsoever, which may or at any time be due to Landlord
under or pursuant to the documents listed on Schedule I attached hereto
(collectively, the “Documents”) and the completion of all construction and
alterations now being performed or to be performed and completed in the future
in accordance with the Operator Lease. Guarantor also unconditionally guarantees
the satisfaction of all conditions by Tenant and the full and timely performance
of all obligations to be performed by Tenant, under or pursuant to the
Documents.
[FOR TRANSACTIONS INVOLVING CONSTRUCTION: In addition, Guarantor hereby
unconditionally guarantees to and for the benefit of Landlord the full, prompt
and complete performance by Tenant of all the terms and provisions of the
Construction and Disbursement Agreement dated as of the date of this Guaranty
(the “Disbursement Agreement”) pertaining to Tenant’s obligations with respect
to the design, permitting, installation, construction and completion of the
construction of the Improvements. Without limiting the generality of the
foregoing, Guarantor guarantees that, subject to the terms and conditions of the
Disbursement Agreement: (a) the Improvements will be constructed, installed and
completed in accordance with the Development Documents, the Master
Sale-Leaseback Agreement (as defined in the Disbursement Agreement) and the
other Transaction Documents (as defined in the Disbursement Agreement), subject
to modifications to the extent permitted thereunder; (b) the Improvements will
be constructed, installed and completed free and clear of any liens on account
of the construction, installation and/or completion of the Improvements; and
(c) all costs of constructing the Improvements, including any and all cost
overruns or Change Orders (as defined in the Disbursement Agreement) will be
paid when due. Completion of the Improvements free and clear of liens (other
than Permitted Exceptions, as defined in the Master Sale-Leaseback Agreement)
will be deemed to have occurred only upon satisfaction of the conditions set
forth in the Development Documents and the Disbursement Agreement, and the
expiration of the applicable statutory periods of the state in which the Leased
Premises is located within which valid construction, mechanics or materialmen’s
liens may be recorded and served by reason of the design, supply or construction
of the Improvements with any such liens, other than contested items, that have
been filed having been released, discharged of record, or bonded pursuant to the
Disbursement Agreement, or, alternatively, Landlord’s receipt of valid,
unconditional final lien releases thereof from all persons entitled to record
such liens.
If (i) the Improvements are not constructed in the manner required by the
Development Documents and the Disbursement Agreement, (ii) construction of such
Improvements should cease or be abandoned prior to the completion of the
Improvements for such period of time that constitutes an Event of Default under
the Disbursement Agreement, Operator Lease or Master Sale-Leaseback Agreement,
or (iii) any Event of Default under the Transaction should otherwise exist, then
Guarantor will, promptly upon written demand of Landlord either: (A) to the
extent such Event of Default is a Property Event of Default (as defined in the
Master Sale-Leaseback Agreement), cause Tenant to repurchase the Property
pursuant to Section 9.2 of the Master Sale-Leaseback Agreement or, if Tenant is
unable to repurchase the Property for any reason, Guarantor shall repurchase the
Property from Landlord under the same terms and condition set forth in Section
9.2 of the Master Sale-Leaseback Agreement, or (B) diligently proceed to
commence the completion of the Improvements and to cause the completion of the
Improvements to occur; (C) fully pay and discharge all claims for labor
performed and material and services furnished in connection with the design,
supply, construction or installation of the Improvements that are then due and
payable; and (D) release and discharge or bond all claims of construction liens
and equitable liens that may arise in connection with the design, supply,
construction or installation of the Improvements. Landlord agrees to give
Guarantor access to the Property as and to the extent necessary to complete the
Improvements or to exercise any other right set forth in this Guaranty.]
The matters which are guaranteed pursuant to this paragraph 1 are hereinafter
collectively referred to as the “Obligations”. The obligations of Guarantor
under this Guaranty are primary, joint and several and independent of the
obligations of Tenant and any and every other guarantor of the Obligations, and
a separate action or actions may be brought and executed against Guarantor or
any other such guarantor, whether or not such action is brought against Tenant
or any other such guarantor and whether or not Tenant or any other such
guarantor be joined in such action or actions.




--------------------------------------------------------------------------------




2.Waivers. This is an absolute and unconditional guaranty of payment and
performance and not of collection, and Guarantor unconditionally (a) waives any
requirement that Landlord first make demand upon, or seek to enforce or exhaust
remedies against, Tenant or any other Person (including any other guarantor) or
any of the collateral or property of Tenant or such other Person before
demanding payment from, or seeking to enforce this Guaranty against, Guarantor;
(b) until all of the covenants and conditions of the Operator Lease to be
performed by Tenant have been performed, observed and satisfied, waives all
rights of subrogation, all rights of indemnity and any other rights to collect
reimbursement from Tenant; (c) until all of the covenants and conditions of the
Operator Lease to be performed by Tenant have been performed, observed and
satisfied, waives any right to participate in any security now or hereafter held
by Landlord or in any claim or remedy of Landlord or any other Person against
Tenant with respect to the Obligations; (d) waives diligence, presentment,
protest, demand for performance, notice of nonperformance, notice of intent to
accelerate, notice of acceleration, notice of protest, notice of dishonor,
notice of execution of any Documents, notice of extension, renewal, alteration
or amendment, notice of acceptance of this Guaranty, notice of defaults under
any of the Documents and all other notices whatsoever; (e) waives and agrees not
to assert any and all rights, benefits and defenses which might otherwise be
available under the provisions of Ariz. Rev. Stat. §12-1641 and §12–1642 et
seq., §44-141, §44-142 or §47-3605, Arizona Rules of Civil Procedure Rule 17(f),
or any other laws, statutes or rules (including any laws, statutes or rules
amending, supplementing or supplanting same) which may conflict with the terms
of this Guaranty or might operate, contrary to Guarantor’s agreements in this
Guaranty, to limit Guarantor’s liability under, or the enforcement of, this
Guaranty; (f) covenants that this Guaranty will not be discharged until all of
the Obligations are fully satisfied; and (g) agrees that this Guaranty shall
remain in full effect without regard to, and shall not be affected or impaired
by, any invalidity, irregularity or unenforceability in whole or in part of any
of the Documents, or any limitation of the liability of Tenant or Guarantor
thereunder, or any limitation on the method or terms of payment thereunder which
may now or hereafter be caused or imposed in any manner whatsoever.
3.Continuing Guaranty. This Guaranty is a continuing guaranty, and the
obligations, undertakings and conditions to be performed or observed by
Guarantor under this Guaranty shall not be affected or impaired by reason of the
happening from time to time of the following with respect to the Documents, all
without notice to, or the further consent of, Guarantor: (a) the waiver by
Landlord of the observance or performance by Tenant or Guarantor of any of the
obligations, undertakings, conditions or other provisions contained in any of
the Documents, except to the extent of such waiver; (b) the extension, in whole
or in part, of the time for payment of any amount owing or payable under the
Documents; (c) the modification or amendment (whether material or otherwise) of
any of the obligations of Tenant under, or any other provisions of, any of the
Documents, except to the extent of such modification or amendment; (d)  the
taking or the omission of any of the actions referred to in any of the Documents
(including, without limitation, the giving of any consent referred to therein);
(e) any failure, omission, delay or lack on the part of Landlord to enforce,
assert or exercise any provision of the Documents, including any right, power or
remedy conferred on Landlord in any of the Documents or any action on the part
of Landlord granting indulgence or extension in any form; (f) the assignment to
or assumption by any third party of any or all of the rights or obligations of
Tenant under all or any of the Documents; (g) the release or discharge of Tenant
from the performance or observance of any obligation, undertaking or condition
to be performed by Tenant under any of the Documents by operation of law,
including any rejection or disaffirmance of any of the Documents in any
bankruptcy or similar proceedings; (h) the receipt and acceptance by Landlord or
any other Person of notes, checks or other instruments for the payment of money
and extensions and renewals thereof; (i) any action, inaction or election of
remedies by Landlord which results in any impairment or destruction of any
subrogation rights of Guarantor, or any rights of Guarantor to proceed against
any other Person for reimbursement; (j) any setoff, defense, counterclaim,
abatement, recoupment, reduction, change in law or any other event or
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a guarantor, indemnitor or surety under the laws of the State of
Arizona, the state in which the Property is located or any other jurisdiction;
and (k) the termination or renewal of any of the Obligations or any other
provision thereof.
4.Representations and Warranties. Guarantor represents and warrants to Landlord
that: (a) neither the execution nor delivery of this Guaranty nor fulfillment of
nor compliance with the terms and provisions hereof will conflict with, or
result in a breach of the terms or conditions of, or constitute a default under,
any agreement or instrument




--------------------------------------------------------------------------------




to which Guarantor is now a party or by which Guarantor may be bound, or result
in the creation of any lien, charge or encumbrance upon any property or assets
of Guarantor, which conflict, breach, default, lien, charge or encumbrance could
result in a material adverse change in the financial condition of Guarantor; (b)
no further consents, approvals or authorizations are required for the execution
and delivery of this Guaranty by Guarantor or for Guarantor’s compliance with
the terms and provisions of this Guaranty; (c) this Guaranty is the legal, valid
and binding agreement of Guarantor and is enforceable against Guarantor in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, liquidation, reorganization and other laws
affecting the rights of creditors generally and subject to general principles of
equity; (d) Guarantor has the full power, authority, capacity and legal right to
execute and deliver this Guaranty, and, to the extent Guarantor is a limited
liability company or other form of entity, the parties executing this Guaranty
on behalf of Guarantor are fully authorized and directed to execute the same to
bind Guarantor; (e) Guarantor is not, and if Guarantor is a “disregarded
entity,” any owner of the disregarded entity is not, a “nonresident alien,”
“foreign corporation,” “foreign partnership,” “foreign trust,” “foreign estate,”
or any other “person” that is not a “United States person,” as those terms are
defined in the U.S. Internal Revenue Code and the regulations promulgated
thereunder; (f) Guarantor is not a party with whom a citizen of the United
States is prohibited from engaging in transactions by any trade embargo,
economic sanction or other prohibition of United States law, regulation or
Executive Order of the President of the United States; (g) all financial
statements and other information relating to Guarantor heretofore delivered to
Landlord are true, correct and complete in all material respects as of the date
of this Guaranty; and (h) the Documents are conclusively presumed to have been
signed in reliance on this Guaranty, and the assumption by Guarantor of
Guarantor’s obligations under this Guaranty results in direct financial benefit
to Guarantor. Guarantor understands that Landlord is relying on the
representations and warranties of Guarantor, and Guarantor represents that such
reliance is reasonable.
5.Nature of Guaranty. This Guaranty shall commence upon execution and delivery
of any of the Documents and shall continue in full force and effect until all of
the Obligations are duly, finally and permanently paid, performed and discharged
and are not subject to any right of extension by Tenant, and Landlord gives
Guarantor written notice of the full and final satisfaction of the Obligations.
The Obligations shall not be considered fully paid, performed and discharged
unless and until all payments by Tenant to Landlord are no longer subject to any
right on the part of any Person whomsoever, including but not limited to Tenant,
Tenant as a debtor-in-possession and/or any trustee in bankruptcy, to disgorge
such payments or seek to recoup the amount of such payments or any part thereof.
This Guaranty shall remain in full force and effect and continue to be effective
upon an Insolvency Event. This Guaranty shall continue to be effective or be
reinstated, as applicable, if at any time payment and performance of the
Obligations, or any part thereof, are, pursuant to applicable law, rescinded or
reduced in amount, or must otherwise be restored or returned by Landlord,
whether as a “voidable preference,” “fraudulent conveyance” or otherwise, all as
though such payment or performance had not been made. In the event that any
payment of the Obligations, or any part thereof, is rescinded, reduced, restored
or returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid to Landlord and not so rescinded, reduced, restored or returned. If 
Tenant, or Tenant’s trustee, receiver or other officer with similar powers with
respect to Tenant, rejects, disaffirms or otherwise terminates the Operator
Lease pursuant to any bankruptcy, insolvency, reorganization, moratorium or any
other law affecting creditors’ rights generally, Guarantor shall nonetheless
remain obligated to pay all sums payable and/or due pursuant to the Operator
Lease, and to perform all covenants required to be performed by Tenant under the
Operator Lease, as if such rejection, disaffirmance or other termination of the
Operator Lease had never occurred and as if the Operator Lease (without taking
into account such rejection, disaffirmance or termination) were in full force
and effect, notwithstanding the fact that: (a) Landlord may not be able to
recover any part or all of such sums due pursuant to the Operator Lease from
Tenant; or (b) Tenant’s obligations to pay sums due pursuant to the Operator
Lease, or to perform obligations pursuant to the Operator Lease, may be limited
by application of such bankruptcy, insolvency, reorganization, moratorium or
other law affecting creditors’ rights generally. 
6.Subordination. Notwithstanding Section 2, in the event that Guarantor shall
have any claims against Tenant, any indebtedness of Tenant now or hereafter held
by Guarantor is hereby subordinated to the indebtedness of Tenant to Landlord,
including, without limitation, any and all amounts due to Landlord under the
Operator Lease. Any such indebtedness of Tenant to Guarantor, if Landlord so
requests, shall be collected, enforced and received by Guarantor




--------------------------------------------------------------------------------




as trustee for Landlord and be paid over to Landlord on account of the
Obligations, but without reducing or affecting in any manner the liability of
Guarantor under the other provisions of this Guaranty.
7.Authority. It is not necessary for Landlord to inquire into the powers of
Tenant or its officers, directors, partners or agents acting or purporting to
act on its behalf, and Guarantor shall be liable for the Obligations in
accordance with their terms notwithstanding any lack of authorization or defect
in execution or delivery by Tenant.
8.Attorneys’ Fees and Costs. In addition to the amounts guaranteed under this
Guaranty, Guarantor agrees to pay (a) all of Landlord’s Costs, and (b) interest
(including post-petition interest to the extent a petition is filed by or
against Tenant under the Bankruptcy Code) at the Default Rate on any Obligations
not paid when due. Guarantor hereby agrees to indemnify and hold harmless
Landlord for, from and against all Losses suffered or occasioned by the failure
of Tenant to satisfy its obligations under the Documents. The agreement to
indemnify Landlord contained in this Section shall be enforceable
notwithstanding the invalidity or unenforceability of the Documents or any of
them or the invalidity or unenforceability of any other paragraph contained in
this Guaranty. All moneys available to Landlord for application in payment or
reduction of the liabilities of Tenant under the Documents may be applied by
Landlord to the payment or reduction of such liabilities of Tenant, in such
manner, in such amounts and at such time or times as Landlord may elect.
9.Notice. All notices, demands, designations, certificates, requests, offers,
consents, approvals, appointments and other instruments given pursuant to this
Guaranty (collectively called “Notices”) shall be in writing and given by any
one of the following: (a) hand delivery; (b) express overnight delivery service;
(c) certified or registered mail, return receipt requested; or (d) electronic
mail message, and shall be deemed to have been delivered upon (i) receipt, if
hand delivered, (ii) the next Business Day, if delivered by a reputable express
overnight delivery service; (iii) the third Business Day following the day of
deposit of such notice with the United States Postal Service, if sent by
certified or registered mail, return receipt requested; or (iv) transmission, if
delivered by electronic mail. Notices shall be provided to the parties and
addresses (or electronic mail addresses) as either party may from time to time
hereafter specify to the other party in a notice delivered in the manner
provided above.
10.Governing Law. This Guaranty is delivered in the State of Arizona and it is
the intent of Guarantor and Landlord that this Guaranty shall be deemed to be a
contract made under and governed by the internal laws of the State of Arizona,
without regard to its principles of conflicts of law. For purposes of any action
or proceeding involving this Guaranty, Guarantor submits to the jurisdiction of
all federal and state courts located in the State of Arizona and consents that
Guarantor may be served with any process or paper by registered mail or by
personal service within or without the State of Arizona in accordance with
applicable law. Guarantor waives and agrees not to assert in any such action,
suit or proceeding that Guarantor is not personally subject to the jurisdiction
of such courts, that the action, suit or proceeding is brought in an
inconvenient forum or that venue of the action, suit or proceeding is improper.
Nothing contained in this section shall limit or restrict the right of Landlord
to commence any proceeding in the federal or state courts located in the state
where the Leased Premises is located or in the State in which Guarantor
maintains Guarantor’s residence or chief executive office to the extent Landlord
deems such proceeding necessary or advisable to exercise remedies available
under the Documents.
11.Acknowledgement of Operator Lease. Guarantor intends for the Operator Lease
to be a “true lease” and not a financing lease, capital lease, mortgage,
equitable mortgage, deed of trust, security agreement or other financing or
trust arrangement, and the economic realities of the Operator Lease are those of
a true lease. Guarantor shall not challenge the validity, enforceability or
characterization of the Transaction, and Guarantor shall support the intent of
Guarantor, Tenant and Landlord that the Operator Lease is a “true lease” and
does not create a joint venture, partnership, equitable mortgage, trust,
financing device or arrangement, trust agreement, security interest or the like.
12.Independent Rights. All of Landlord’s rights and remedies under the Documents
and this Guaranty are intended to be distinct, separate and cumulative and no
such right and remedy is intended to be in exclusion of or a waiver of any of
the others, except as expressly provided to the contrary in the Documents.




--------------------------------------------------------------------------------




13.Assignment. Guarantor acknowledges and agrees that Landlord may assign this
Guaranty solely in compliance with Section 10.5 of the Master Sale-Leaseback
Agreement.
14.Inurement. This Guaranty is solely for the benefit of Landlord, its permitted
successors and assigns, and is not intended to nor shall it be deemed to be for
the benefit of any third party, including, without limitation, Tenant. This
Guaranty and all obligations of Guarantor hereunder shall be binding upon the
successors and assigns of Guarantor (including, a debtor-in-possession on behalf
of Guarantor) and shall, together with the rights and remedies of Landlord
hereunder, inure to the benefit of Landlord, all future holders of any
instrument evidencing any of the Obligations and its successor and assigns. No
sales, participations, assignments, transfers or other dispositions of any
agreement governing or instrument evidencing the Obligations or any portion
thereof or interest therein shall in any manner affect the rights of Landlord or
its successors and assigns hereunder. Guarantor may not assign, sell,
hypothecate. revoke or otherwise transfer any interest in or obligation under
this Guaranty.
15.Severability. If any provision of this Guaranty is unenforceable, the
enforceability of the other provisions shall not be affected and they shall
remain in full force and effect. Guarantor agrees to take such action and to
sign such other documents as may be appropriate to carry out the intent of this
Guaranty. This Guaranty may be executed in one or more counterparts, each of
which shall be deemed an original.
16.WAIVER OF JURY TRIAL. LANDLORD, BY ACCEPTING THIS GUARANTY, AND GUARANTOR
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT THEY MAY HAVE TO
A TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY LANDLORD OR GUARANTOR AGAINST ANY
PARTY OR THEIR SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS GUARANTY, THE RELATIONSHIP OF LANDLORD, TENANT AND/OR
GUARANTOR, TENANT’S USE OR OCCUPANCY OF THE PROPERTY, AND/OR ANY CLAIM FOR
INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY. THIS WAIVER BY LANDLORD
AND GUARANTOR OF ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY HAS BEEN NEGOTIATED
AND IS A MATERIAL INDUCEMENT FOR LANDLORD ACCEPTING THIS GUARANTY. FURTHERMORE,
GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT
GUARANTYOR MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT
DAMAGES FROM LANLDORD OR ANY OF LANDLORD’S AFFILIATES, OFFICERS, DIRECTORS,
MANAGERS OR EMPLOYEES OR ANY OF LANDLORD’S SUCCESSORS WITH RESPECT TO ANY AND
ALL ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY
GUARANTOR AGAINST LANDORD OR ANY OF LANDLORD’S AFFILIATES, OFFICERS, DIRECTORS,
MANAGERS OR EMPLOYEES OR ANY OF LANDLORD’S SUCCESSORS WITH RESPECT TO ANY MATTER
ARISING OUT OF OR IN CONNECTION WITH THIS GUARANTY OR ANY DOCUMENTS CONTEMPLATED
HEREIN OR RELATED HERETO. THE WAIVER BY GUARANTOR OF ANY RIGHT GUARANTOR MAY
HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES HAS BEEN
NEGOTIATED AND IS AN ESSENTIAL ASPECT OF GUARANTOR’S BARGAIN.
17.Final Agreement. This Guaranty represents the final agreement between
Landlord and Guarantor and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements. Guarantor covenants and agrees
that there are no unwritten oral agreements between Landlord and Guarantor and
all prior or contemporaneous agreements, understandings, representations, and
statements, oral or written, are merged into this Guaranty. Neither this
Guaranty nor any provision hereof may be waived, modified, amended, discharged,
revoked or terminated except by an agreement in writing signed by the party
against which the enforcement of such waiver, modification, amendment,
discharge, revocation or termination is sought, and then only to the extent set
forth in such agreement.
[Remainder of page intentionally left blank; signature page to follow]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty
effective as of the date set forth in the introductory paragraph of this
Guaranty.
 
 
 
GUARANTOR:
 
 
 
 
 
 
 
 
CARVANA GROUP, LLC,
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
STATE OF
 
)
 
 
 
 
) ss.
 
 
COUNTY OF
 
)
 
 

The foregoing instrument was acknowledged before me this _____ day of
____________________________, 20__, by _________________, the ________________
of Carvana Group, LLC, a Delaware limited liability company, on behalf of said
limited liability company.


 
 
 
 
 
 
 
 
Notary Public
 
 
 
 
 





My Commission Expires:








--------------------------------------------------------------------------------






SCHEDULE I

DOCUMENTS
1.    The Operator Lease.
2.    The Master Sale-Leaseback Agreement.
3.    [Construction and Disbursement Agreement dated as of the date of this
Guaranty.]
4.    Any other document, agreement, instrument or certificate contemplated by
the Operator Lease, the Master Sale-Leaseback Agreement[, the Construction and
Disbursement Agreement], or any other documents, agreements, instruments or
certificates now or hereafter entered into between Landlord and Tenant with
respect to the Operator Lease or the Master Sale-Leaseback Agreement [or the
Construction and Disbursement Agreement].
5.    Any amendment of the foregoing documents, agreements, instruments or
certificates now or hereafter entered into between Landlord and Tenant.








--------------------------------------------------------------------------------





EXHIBIT B




Form of Non-Foreign Seller Certificate
NON‑FOREIGN SELLER CERTIFICATE
STATE OF
 
)
 
 
 
 
) ss.
 
 
COUNTY OF
 
)
 
 
 
 
 
 
 

_______________, being first duly sworn deposes and states under penalty of
perjury:
1.
That he/she is a                                           of ________________,
a _______________, the transferor of the Property described on Schedule I
attached hereto.

2.
That the transferor’s office address is at ___________.

3.
That the United States taxpayer identification number for the transferor is
________________________.

4.
That the transferor is not a “foreign person” as that term is defined in
Section 1445(f) of the United States Internal Revenue Code of 1986, as amended
(the “Code”).

5.
That the transferor is not a disregarded entity as defined in § 1.1445
2(b)(2)(iii) of the regulations promulgated under the Code.

This affidavit is given to VMRE [_____], LLC, a Delaware limited liability
company, the transferee of the Property described in paragraph 1 above, for the
purpose of establishing and documenting the nonforeign affidavit exemption to
the withholding requirement of Section 1445 of the Code. The transferor
understands that this affidavit may be disclosed to the Internal Revenue Service
by the transferee and that any false statement contained herein could be
punished by fine, imprisonment, or both.
[CARVANA], a _________________
 
 
 
 
By:
 
Name:
 
Title:
 

Subscribed and sworn to before me this _____ day of
                                        , 2017.
Notary Public: __________________________
(SEAL)
My Commission Expires: _________________




--------------------------------------------------------------------------------










Schedule I
to Non-foreign Seller Certificate


PROPERTY
LEGAL DESCRIPTION






--------------------------------------------------------------------------------





SCHEDULE 2.8
Carvana’s Diligence Materials


1.     Site Selection
o Brokerage and confidentiality agreements (as applicable);
o Market, demographic, traffic / visibility and other data points used to
determine preliminary suitability;
o Background property information (taxes, ownership, zoning verification, use
restrictions, known CC&Rs, etc.);
o Fit / Suitability Tests (Concept-level site plan to determine truck turns,
access, usability, layout of improvements, etc.).


2.     Legal / Contracts, Due Diligence (Inspection, Enviro. & Title):
o Letter of Intent with Right of Entry and access (for early-stage site
inspection and property review);
o Purchase Agreement or Lease (as applicable);
o Existing Survey;
o Title Commitment (with title review, our objections and resolution as
necessary)
§ Identified Schedule B matters and closing requirements (CCRs, easements,
utility or access issues, association matters, etc.);
o Environmental (Phase I and if recommended Phase II with remediation plan or
NFA as applicable);
o Site inspections (including geotechnical / soil testing);
o Forms of Closing Documents - usual market-typical closing checklist items (as
may be applicable transaction-by-transaction): Deed / Bill of Sale or Lease,
Estoppels, SNDAs, Landlord Waivers (as applicable), or Memo of Lease,
Post-closing escrow or hold-back (if necessary), Owner's or Leasehold Title
Policy;
o Warranties and list of any Warranty Claims.




3.     Entitlements, Approvals and Permitting (when each such item is
available):
o Zoning verification or approval letters;
o Conditional Use / Special Use Permit, Variance or other land use approvals;
o Association Approvals (if needed, including Architectural Review Committee
where applicable);
o Site plan;
o Building Permit;
o Will Serve Letters from Utilities;
o Sign Permit;
o Licensing (business / use, etc. but excluding vehicle dealer license).


4.     Construction and Development 
o Project Budget
o List of all Vendors;
o Construction Documents;
o Construction Contract;
o Construction and Equipment Warranties;
o Construction Time Schedule (as defined in the applicable Disbursement
Agreement).
 
5.     Draws for Sites Under Construction
•
Draw Application

o
to include Lien Releases (unconditional for prior draw after payment and
conditional for current draw);

§ to include Change Order Log
o Site Photos showing Progress / Per Draw Request
o As-Built Drawings if desired




--------------------------------------------------------------------------------




o Permit Close Docs (Temporary Certificate of Occupancy and Permanent
Certificate of Occupancy)
o Final Draw with Lien Release
o Vendor Invoice Copies, to the extent required under the applicable
Disbursement Agreement
o Final Site Photos / Close Out Reconciliation Of Budget.






